USCA11 Case: 20-12744      Date Filed: 10/26/2022   Page: 1 of 80




                                                      [PUBLISH]

                                In the

         United States Court of Appeals
                     For the Eleventh Circuit

                       ____________________

                             No. 20-12744
                       ____________________

     UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
     versus
     ROBERT BRANDON MALONE,


                                            Defendant-Appellant.


                       ____________________

              Appeal from the United States District Court
                for the Middle District of Alabama
               D.C. Docket No. 2:19-cr-00432-RAH-JTA-1
                        ____________________
USCA11 Case: 20-12744           Date Filed: 10/26/2022        Page: 2 of 80




       20-12744          OPINION OF THE COURT                               2

Before ROSENBAUM, TJOFLAT, Circuit Judges, and MOODY,* District
Judge.
ROSENBAUM, Circuit Judge:
       Some cases present novel issues that we must resolve with-
out help from precedent. Others require us to faithfully apply well-
established law. This case falls into the second camp. And the prec-
edent that controls our analysis from start to finish comes from no
less than the Supreme Court: Puckett v. United States, 556 U.S.
129, 135 (2009).
       Defendant-Appellant Robert Malone seeks vacatur of his 71-
month sentence. He contends the government breached his plea
agreement by arguing at sentencing against recommendations it al-
legedly promised to make to support a lower sentence than Malone
received. But Malone never objected at sentencing that the gov-
ernment failed to live up to its bargain. So under Puckett, we sub-
ject Malone’s claims to plain-error review on direct appeal. Indeed,
we and every other Circuit that have faced this scenario have
reached the same conclusion: on direct appeal, Puckett requires us
to engage in plain-error review when a defendant raises an unpre-
served claim that the United States breached his plea agreement.
      Because the courts (including ours) have uniformly applied
Puckett to require plain-error analysis on direct appeal whenever a


* The Honorable James S. Moody, Jr., United States District Judge for the Mid-
dle District of Florida, sitting by designation.
USCA11 Case: 20-12744        Date Filed: 10/26/2022      Page: 3 of 80




       20-12744       OPINION OF THE COURT                           3

defendant claims breach of the plea agreement but did not object
in the district court, a reader might wonder why we are bothering
to publish this opinion. After all, faithfully applying controlling Su-
preme Court (and our own) precedent seldom warrants publica-
tion.
       Here, though, our dissenting colleague has asked us to pub-
lish. And so we respect that request. In the Dissent’s view,
Malone’s claim is not cognizable on direct appeal and must instead
be brought in a collateral attack. But despite our respect for our
thoughtful colleague, that’s not what Puckett says. And in the thir-
teen years since Puckett issued, neither we nor any of our sister
Circuits appears to have ever reached the Dissent’s conclusion. Ra-
ther, everyone has applied plain-error review on direct appeal.
       We therefore faithfully apply Puckett’s prescribed plain-er-
ror analysis here. And when we do that, we agree with Malone
that the government breached the plea agreement in two ways.
We also conclude that one of those breaches prejudiced Malone
and seriously affected the fairness of the judicial proceedings. For
that reason, we exercise our discretion to vacate Malone’s sentence
and remand for resentencing before a different district-court judge.
                                  I.
A.     Charges and Plea Agreement
       A grand jury indicted Malone on (1) three counts of wire
fraud, in violation of 18 U.S.C. § 1343 (Counts 1–3); (2) one count
of interstate transportation of a stolen motor vehicle, in violation
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 4 of 80




      20-12744        OPINION OF THE COURT                         4

of 18 U.S.C. § 2312 (Count 4); and (3) one count of sale of a stolen
motor vehicle, in violation of 18 U.S.C. § 2313 (Count 5). After his
arrest, Malone was released on bond under the condition, among
others, that he would not commit any act in violation of state or
federal law.
        But once Malone was out on bond, he allegedly resumed the
activities for which he was indicted—listing for sale and selling ve-
hicles online that he did not own—by making another fraudulent
vehicle sale in January 2020.
       On February 7, 2020, in a petition for warrant, which was
copied to the prosecutor, the probation officer recommended rev-
ocation of Malone’s bond. The petition alleged in some detail that
Malone had attempted to defraud a couple, using a scheme involv-
ing a vehicle and a false company, which would have violated state
criminal law. After Malone was arrested and had his initial appear-
ance on the petition in court, he waived his bond-revocation hear-
ing, and a magistrate judge later revoked his bond. The same day
that Malone waived his bond-revocation hearing, he filed a notice
stating his intent to change his plea on the charges for which he
was indicted from not guilty to guilty.
       Despite the government’s knowledge of these events, five
days later, on February 18, 2020, Malone and the government en-
tered into a plea agreement at Malone’s change-of-plea hearing.
Under this plea agreement, Malone agreed to plead guilty to
Counts 1 through 4 in exchange for the government’s agreement
to dismiss Count 5. The government reserved the right to oppose
USCA11 Case: 20-12744             Date Filed: 10/26/2022         Page: 5 of 80




        20-12744          OPINION OF THE COURT                                 5

a two-level reduction for acceptance of responsibility under
U.S.S.G. § 3E1.1(a) 1 if it received information that Malone acted
inconsistently with the acceptance of responsibility “between the
date of the plea hearing and the date of the sentencing hearing.”
Notably, the government did not reserve the right to oppose the
two-point reduction otherwise.
       The government also agreed to move for a one-level reduc-
tion for acceptance of responsibility under U.S.S.G. § 3E1.1(b),
“[p]rovided the defendant otherwise qualifies, and that the defend-
ant does not, before the date of the sentencing hearing, either per-
sonally or through the actions of the defense attorney on behalf of
the defendant, take any action inconsistent [with] the acceptance
of responsibility.” The agreement explained that “[d]etermination
of whether the defendant met the defendant’s obligations to qualify
for a reduction pursuant to § 3E1.1(b) [was] at the sole discretion
of the government.”
     Besides the government’s agreements about Section 3E1.1
recommendations, the government also agreed “to recommend a



1 U.S.S.G. § 3E1.1(a) instructs the sentencing judge to reduce the offense level
by two levels if the defendant “clearly demonstrates acceptance of responsibil-
ity for his offense.” And (b) provides for another one-level reduction if (1) the
defendant qualifies for a reduction under (a); (2) his offense level before a re-
duction under (a) was 16 or greater; and (3) the government moves for the
reduction, “stating that the defendant has assisted authorities in the investiga-
tion or prosecution of his own misconduct by timely notifying authorities of
his intention to enter a plea of guilty.” U.S.S.G. § 3E1.1(b).
USCA11 Case: 20-12744          Date Filed: 10/26/2022        Page: 6 of 80




       20-12744         OPINION OF THE COURT                              6

sentence within the advisory Guidelines range as calculated by the
Court at the sentencing hearing.”
        In return for the government’s concessions under § 3E1.1,
Malone agreed “to refrain from taking any action inconsistent with
[his] acceptance of responsibility for the offenses to which [he was]
pleading guilty,” not to commit any other offenses while awaiting
sentencing, and to provide truthful information to probation and
the district court. 2
       Besides these provisions, the plea agreement included a sec-
tion on breaches. The parties agreed that the district court would
resolve, by a preponderance of the evidence, any issue of whether
a party had breached at any time. And if either party received in-
formation causing a good-faith belief that the other party had
breached the agreement, the parties agreed, the receiving party
would promptly file a written or oral motion asking the district
court to declare the other party had breached the agreement.
        The parties agreed that Malone would breach the agreement
if he (1) failed to fulfill his obligations under the plea agreement; (2)
committed another crime; or (3) tried to withdraw his guilty plea
or otherwise engaged in conduct inconsistent with his acceptance
of responsibility. Should Malone breach his obligations, the


2 Malone’s plea agreement contained an appeal waiver, but we have held that
an appeal waiver does not foreclose a claim that the government breached the
plea agreement at sentencing. See United States v. Puentes-Hurtado, 794 F.3d
1278, 1281, 1284 (11th Cir. 2015).
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 7 of 80




      20-12744        OPINION OF THE COURT                         7

agreement provided that the government would be free of its obli-
gations under the agreement. On the other hand, if the district
court found that the government breached its obligations, the
agreement allowed Malone to cancel the agreement and be re-
leased from the appellate and collateral-attack waivers contained
within it. But the parties agreed that a breach of the agreement by
the government would not automatically entitle Malone to with-
draw his guilty plea, and if he did seek to withdraw his plea because
of the breach, he would have to file a motion under Federal Rule
of Criminal Procedure 11(d).
        Malone acknowledged that the district court was not bound
by the plea agreement and that he understood that the district
court would ultimately determine the guidelines range and sen-
tence. He confirmed that the plea-agreement document set forth
the entire agreement and that the government had made no prom-
ises to him outside it. In the addendum to the plea agreement, the
parties stated that the plea agreement didn’t include a cooperation
agreement.
       The district court accepted Malone’s guilty plea and set the
case for sentencing three months later.
B.    Sentencing Hearing
      Before the sentencing hearing, the probation office prepared
a presentence investigation report (“PSR”). The PSR recom-
mended against any guidelines adjustment for acceptance of re-
sponsibility. As a result, the PSR’s recommended total offense level
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 8 of 80




      20-12744        OPINION OF THE COURT                         8

was 23, and its criminal-history calculation recommended a cate-
gory of III, leading to a recommended guidelines range of 57 to 71
months’ imprisonment.
        Also before the sentencing, Malone filed a sentencing mem-
orandum. In it, he objected to the PSR’s conclusion that he had
not accepted responsibility. In support of his objection, he noted
that he had pled guilty; had stated his regret for his actions during
his interview with the probation officer; had admitted his offense
conduct and all relevant conduct; and had been “respectful and
helpful with the Court’s time, the Government’s prosecution and
Probation’s inquiry.” Malone noted that with the two-point deduc-
tion for acceptance of responsibility that the government had
agreed not to oppose based on pre-plea conduct and the third-point
reduction that the government had agreed in the plea agreement
to recommend, the total offense level would be 20. And with a
criminal-history category of III, that would have yielded a guide-
lines range of 41 to 51 months’ imprisonment.
       The next day, the government filed a sentencing memoran-
dum seeking a term of imprisonment of 66 months. It failed to
explain its recommendation other than a general reference to the
probation-recommended guidelines range and the § 3553(a) fac-
tors.
       At the sentencing hearing, Malone requested a three-level
reduction for acceptance of responsibility. He noted that if the dis-
trict court granted him the first two points for acceptance of re-
sponsibility, the government had agreed to recommend the third.
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 9 of 80




      20-12744        OPINION OF THE COURT                          9

       Malone argued that he had never challenged and had con-
fessed to the allegations in the indictment, so he had saved the
court and prosecution time, effort, money, and energy. And he
again stated that, in his interview with the probation officer, he had
apologized for his behavior. He also pointed out that he had
waived the hearing on the revocation of his pretrial release and had
admitted guilt to the release violation, all before he had pled guilty
under the plea agreement to four of the charges for which he was
indicted.
       The government argued against any reduction to Malone’s
guidelines range for acceptance of responsibility. Significantly, it
expressly disavowed relying for its position on Malone’s statements
to the probation officer when the probation officer was preparing
the PSR. Indeed, the government asserted that it had not been
privy to any conversations during Malone’s interview with the pro-
bation office so its position on acceptance of responsibility was
based “solely on the conduct that occurred [in January 2020] after
Mr. Malone was released” on bond in November 2019. The gov-
ernment argued that Malone’s January 2020 offense (which, as we
have mentioned, occurred post-arrest but pre-plea) was very simi-
lar to his indicted offenses and demonstrated a lack of acceptance
of responsibility. Then, the government presented testimony from
an investigator, Clint Lee, about Malone’s January 2020 fraudulent
sale. The government urged the district court to deny the reduc-
tion based on that conduct.
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 10 of 80




      20-12744        OPINION OF THE COURT                        10

      Malone maintained that he had taken responsibility in this
case. His attorney explained that she could not “properly defend
Mr. Malone about [the January 2020] accusations . . . in a county
where [she had] no discovery.”
       The district court denied Malone’s objection and request for
a reduction based on the PSR, the arguments of counsel, and the
in-court testimony. It added that Malone had been charged with
similar fraudulent conduct after his release on bond, and the PSR
reflected “inconsistencies at best” that raised questions about
whether Malone had accepted responsibility. The district court
adopted the factual findings in the PSR, including that the guideline
range was 57 to 71 months’ imprisonment.
        Malone then sought a downward variance. He asserted that
his criminal history was slightly inflated because it was raised from
II to III for a conviction over ten years old, for reckless endanger-
ment for weaving in and out of traffic. He asked the district court
to decrease his criminal history to II because, in his view, the con-
viction did not bear on the criminal activities for which he was be-
fore the court, and it had occurred a long time ago. He also argued
that clinical forensic psychologist Dr. Catherine L. Boyer’s testi-
mony about Malone’s childhood trauma, mental-health issues, and
substance-abuse issues should be considered as mitigation evi-
dence. Malone requested a 36-month sentence.
       The government argued against the downward variance. It
asserted that Malone did not truly care, despite Malone’s statement
that he regretted his behavior, and that he was a really good liar.
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 11 of 80




      20-12744        OPINION OF THE COURT                         11

According to the government, Malone had no integrity, and when
the prosecutor thought about Malone, he said, “sociopath came to
mind.” The government further argued that Malone was a con art-
ist and “simple thief.” And though the government said it recom-
mended a 66-month sentence in the middle of the guidelines range,
it still stated that “[q]uite honestly, I don’t think it’s enough” and
that “[i]f I had my way about it, it probably would have been dou-
ble or triple that.” Indeed, the government opined that it had “no
doubt” that, as soon as Malone was released, he would continue
his criminal conduct.
        Malone, through counsel, again admitted his guilt and apol-
ogized. He disagreed that he would continue to commit crimes
upon release and asserted that 66 months’ imprisonment was a
fairly severe punishment. Malone also gave his own statement and
apologized.
       The district court declined to award Malone any deduction
for acceptance of responsibility. It also denied Malone’s motion for
a downward variance. Stating that it considered the Sentencing
Guidelines, the arguments of counsel, and the 18 U.S.C. § 3553(a)
factors, the district court sentenced Malone to 71 months’ impris-
onment on each count, to be served concurrently, and three years
of supervised release.
       Malone now appeals, asserting that the government
breached the plea agreement by relying on Malone’s pre-plea con-
duct to argue against acceptance of responsibility and by effectively
arguing against a sentence within the guidelines range.
USCA11 Case: 20-12744           Date Filed: 10/26/2022       Page: 12 of 80




       20-12744          OPINION OF THE COURT                              12

                                     II.
       We have jurisdiction over this appeal from a final judgment
of conviction and imposition of sentence in the United States Dis-
trict Court for the Middle District of Alabama under 28 U.S.C. §
1291.
                                     III.
       Normally, we review de novo whether the government has
breached a plea agreement. But that’s when the defendant has pre-
served the issue in the district court. United States v. De La Garza,
516 F.3d 1266, 1269 (11th Cir. 2008). In contrast, when, as here, the
defendant did not object before the district court that the govern-
ment breached a plea agreement, we review on direct appeal for
plain error. 3 Puckett, 556 U.S. at 133–34; United States v. Sosa, 782
F.3d 630, 637 (11th Cir. 2015) (citing Puckett, 556 U.S. at 133–34);
De La Garza, 516 F.3d at 1269; United States v. Romano, 314 F.3d
1279, 1281 (11th Cir. 2002) (Tjoflat, J.); United States v. Thayer, 204




3 We are not big fans of string citations. But as we have mentioned, the Dis-
sent argues we are doing something new today by considering on direct ap-
peal, under plain-error review, Malone’s unpreserved claim that the govern-
ment breached the plea agreement. Our precedent shows that is not the case.
So we string cite some cases where we have done the same thing that we do
today. As these cases reflect, even before Puckett issued, we reviewed on di-
rect appeal, under a plain-error analysis, unpreserved claims that the govern-
ment had breached the plea agreement.
USCA11 Case: 20-12744        Date Filed: 10/26/2022      Page: 13 of 80




       20-12744        OPINION OF THE COURT                          13

F.3d 1352, 1356 (11th Cir. 2000); United States v. Hedges, 175 F.3d
1312, 1317 (11th Cir. 1999) (Tjoflat, J.).
        We find plain error when (1) an error has occurred, (2) the
error was plain, and (3) it affected the defendant’s substantial rights,
and if those prongs are met, we then have discretion to correct the
error if it (4) seriously affected the fairness of the judicial proceed-
ings. Johnson v. United States, 520 U.S. 461, 466–67 (1997) (quoting
United States v. Olano, 507 U.S. 725, 732 (1993)). A defendant’s
substantial rights are affected if the error “affected the outcome of
the district court proceedings.” Puckett, 556 U.S. at 135 (quoting
Olano, 507 U.S. at 734). When the alleged plea-agreement breach
relates to sentencing, “the ‘outcome’ [the defendant] must show to
have been affected is his sentence.” Id. at 142 n.4. “In most cases a
defendant who has shown that the district court mistakenly
deemed applicable an incorrect, higher Guidelines range has
demonstrated a reasonable probability of a different outcome.”
Molina-Martinez v. United States, 578 U.S. 189, 200 (2016).
                                  IV.
        In his sentencing memorandum, Malone noted that he had
pled guilty under a plea agreement and the government had agreed
to recommend a three-point reduction for acceptance of responsi-
bility and a sentence within the guidelines range. See Malone’s
Sentencing Memorandum at 1. But he concedes that he did not
object to the government’s alleged breaches during the sentencing
hearing before the district court. Malone therefore argues on ap-
peal under the plain-error standard. He asserts the government
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 14 of 80




      20-12744        OPINION OF THE COURT                        14

breached the plea agreement in two ways: (1) by opposing an ac-
ceptance-of-responsibility reduction for reasons that violated the
plea agreement, and (2) by paying mere lip service to recommend-
ing a sentence within the guidelines range but then also advocating
for a higher sentence.
        “[I]n determining whether the government has breached a
plea agreement, we must first determine the scope of the govern-
ment’s promises.” United States v. Copeland, 381 F.3d 1101, 1105
(11th Cir. 2004). To evaluate the scope of the government’s prom-
ises, we ask whether the government’s conduct conflicted with the
defendant’s reasonable understanding of the government’s prom-
ises when he entered his guilty plea. Sosa, 782 F.3d at 637. A plea
agreement’s unambiguous meaning controls. Copeland, 381 F.3d
at 1106. “A material promise by the government, which induces a
defendant to plead guilty, binds the government to that promise.”
United States v. Hunter, 835 F.3d 1320, 1324 (11th Cir. 2016) (quot-
ing United States v. Thomas, 487 F.3d 1358, 1360 (11th Cir. 2007)).
Thus, “the government breaches a plea agreement when it fails to
perform the promises on which the plea was based.” Id. In the
event of a breach, we may remand the case for resentencing before
a different judge so that the defendant may be sentenced under the
agreement. Id. at 1329.
       We divide our analysis of the government’s alleged breaches
here into three parts. First, we consider whether Malone has es-
tablished the first three prongs of plain error—(1) error (2) that is
plain and (3) that affected Malone’s substantial rights—on his claim
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 15 of 80




      20-12744        OPINION OF THE COURT                         15

that the government breached the plea agreement by arguing
against Malone’s receipt of a reduction for acceptance of responsi-
bility. Second, we conduct that same analysis of Malone’s claim
that the government violated the plea agreement by effectively rec-
ommending a sentence outside the guidelines range. And third,
because we conclude that Malone has satisfied the first three
prongs of plain-error review on his first claim, we evaluate whether
any error seriously affected the fairness of the judicial proceedings.
Because we conclude it did, we vacate Malone’s sentence and re-
mand for resentencing before a different district-court judge.
                                 A.
       Malone first argues that the government breached the plea
agreement by opposing his request for an acceptance-of-responsi-
bility reduction based on his conduct that occurred before he
signed the plea agreement. The terms of the agreement stated that
the government would oppose the reduction only if it learned that,
“between the date of the plea hearing and the date of the sentenc-
ing hearing, [Malone] . . . acted inconsistent [with] the acceptance
of responsibility.” Thus, Malone asserts, the government had a
right to oppose such a reduction only if his release violation oc-
curred between February 18, 2020, when he signed the plea agree-
ment, and July 9, 2020, the date of the sentencing hearing.
      But the government opposed the reduction based solely on
Malone’s January 2020 conduct. So Malone contends the govern-
ment breached the plea agreement. He argues this breach preju-
diced him because the district court denied any reduction for
USCA11 Case: 20-12744      Date Filed: 10/26/2022     Page: 16 of 80




      20-12744       OPINION OF THE COURT                        16

acceptance of responsibility, which resulted in a higher guidelines
range for his sentence. We agree.
       The plain language of the agreement shows the government
implicitly agreed not to object to the two-level reduction for ac-
ceptance of responsibility under U.S.S.G. § 3E1.1(a) unless it re-
ceived information that Malone acted inconsistently with ac-
ceptance of responsibility “between the date of the plea hearing
and the date of the sentencing hearing.” A reasonable person
would understand this promise to prohibit the government from
objecting to an acceptance-of-responsibility reduction based solely
on Malone’s conduct that occurred before he entered the plea
agreement—especially when both parties knew the government
was aware of that pre-plea agreement conduct when it entered the
plea agreement. See Copeland, 381 F.3d at 1105 (explaining that
we “apply an objective standard” that considers “what the defend-
ant reasonably understood when he entered his guilty plea” to in-
terpret a plea agreement).
       Here, when the government entered into the plea agree-
ment with Malone, it knew of Malone’s post-arrest, pre-plea con-
duct on which it later based its opposition to the acceptance-of-re-
sponsibility reduction at sentencing. We know this because (1) the
government received a copy of the probation officer’s February 7
(signed February 6), 2020, petition seeking the arrest of and bond
revocation for Malone based expressly on the very same post-ar-
rest, pre-plea conduct; (2) the government would have been pre-
sent on February 10, 2020, during Malone’s initial appearance after
USCA11 Case: 20-12744        Date Filed: 10/26/2022      Page: 17 of 80




       20-12744        OPINION OF THE COURT                          17

his arrest on the warrant the magistrate judge issued as a result of
the probation officer’s petition; and (3) the government also re-
ceived electronic notice of the February 7 petition, the minute en-
try for Malone’s February 10 initial appearance, the court’s oral or-
der setting a bond-revocation hearing for February 13, Malone’s
February 12 waiver of detention hearing, and the district court’s
order granting the probation officer’s motion to revoke bond and
canceling the February 13 revocation hearing.
      Yet the government expressly stated that it based its recom-
mendation against acceptance of responsibility “solely” on
Malone’s post-arrest, pre-plea conduct that was the subject of these
actions. In choosing to hang its acceptance-of-responsibility argu-
ment on only Malone’s post-arrest, pre-plea conduct—conduct it
promised it would not rely upon—the government breached its
agreement by arguing that Malone should not receive the ac-
ceptance-of-responsibility reduction.
       Although the government now asserts that Malone’s alleged
continued criminal conduct and statements to probation were in-
extricably intertwined, it did not assert this before the district court
and instead expressly relied solely on Malone’s criminal conduct
before he entered into the plea agreement. In fact, as we’ve noted,
at sentencing, the government explicitly denied relying on
Malone’s alleged statements to the probation officer because the
government wasn’t present when Malone made them. Given the
plain language of the plea agreement and the government’s state-
ments at sentencing about the basis for its recommendation, the
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 18 of 80




       20-12744       OPINION OF THE COURT                          18

government plainly breached the plea agreement by arguing
against an acceptance-of-responsibility reduction based on
Malone’s pre-plea conduct.
        The government’s error also affected Malone’s substantial
rights. The government does not dispute that the provision was
material, meaning the government’s promise affected Malone’s de-
cision to plead guilty and thus waive his fundamental right to have
all the counts proven beyond a reasonable doubt at a jury trial.
Thomas, 487 F.3d at 1360. Rather, the government argues that
probation already recommended denying the reduction and that
the district court could have reached the same conclusion regard-
less of its recommendation.
       That’s certainly true. But it ignores that the district court
stated it relied in part on counsel’s argument when it denied the
reduction. The district court’s explanation for its denial of an ac-
ceptance-of-responsibility reduction reveals a reasonable probabil-
ity that the breach affected the district court’s decision to deny the
reduction. See Puckett, 556 U.S. at 135.
        After all, at the very least, the government’s objection to the
acceptance-of-responsibility adjustment would not have been in
the record if the government had complied with its plea-agreement
promise. But because the district court explained that it relied in
part on the government’s argument in denying the acceptance-of-
responsibility adjustment, we cannot say that Malone “likely
would not have obtained” the reduction for acceptance of respon-
sibility, regardless. Id. at 142. Any reduction for acceptance of
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 19 of 80




      20-12744        OPINION OF THE COURT                        19

responsibility would have resulted in a lower guidelines range. So
we must conclude that Malone has made “a specific showing of
prejudice,” and the error “affected the outcome of the district court
proceedings.” See id. at 135, 142; see also Molina-Martinez, 578
U.S. at 201 (“[A] defendant will satisfy his burden to show prejudice
by pointing to the application of an incorrect, higher Guidelines
range and the sentence he received thereunder.”).
                                 B.
       Malone also contends the government breached the plea
agreement by, after agreeing to recommend a guidelines sentence,
effectively arguing for a substantially higher sentence. He asserts
the government’s promise to recommend a guidelines-range sen-
tence was a material term of the plea agreement. Yet at sentencing,
Malone complains, the government did not remain faithful to that
promise. To be sure, the government said it was recommending
66 months’ imprisonment. But Malone notes that it still followed
that up by saying it did not “think [66 months was] enough” and
that “double or triple [the recommended sentence]” would have
been more appropriate. Malone also objects to the government’s
suggestion at sentencing that he was a “sociopath” and its compar-
ison of his non-violent offenses to serious violent crimes.
       The government may oppose Malone’s request for a down-
ward variance but may not advocate a position contrary to its
agreed-upon recommendation. United States v. Taylor, 77 F.3d
368, 371 (11th Cir. 1996). In Taylor, we described the government
as having paid mere “lip service” to the plea agreement when it
USCA11 Case: 20-12744           Date Filed: 10/26/2022         Page: 20 of 80




       20-12744          OPINION OF THE COURT                                20

recommended a ten-year sentence but advocated a position requir-
ing a longer sentence. 4 Id. As we explained, the government’s ar-
guments in Taylor affirmatively supported a position inconsistent
with the plea agreement. Id. So we held that recommending the
agreed-upon sentence could not rectify the breach committed
when the government made a contradictory argument. Id.
      Here, the government breached its promise in the plea
agreement to recommend a sentence within the guidelines range
by advocating for an above-guidelines sentence. Even though the
government stated at sentencing that it recommended a 66-month



4 The Dissent criticizes our reliance on Taylor because a portion of Taylor
relied on United States v. Boatner, 966 F.2d 1575 (11th Cir. 1992), a case that
appears to contravene our earlier precedent in United States v. Block, 660 F.2d
1086 (5th Cir. Unit B 1981). Dissent at 40 n.32. But the portion of Taylor on
which we rely does not rest on Boatner. Rather, it is anchored in United States
v. Grandinetti, 564 F.2d 723 (5th Cir. 1977), where “we held that ‘the defend-
ant did not receive the benefit of his bargain’ because the government was ‘not
only an unpersuasive advocate for the plea agreement, but, in effect, argued
against it.’” Taylor, 77 F.3d at 371 (quoting Grandinetti, 564 F.2d at 727). For
further support, we cited United States v. Canada, 960 F.2d 263 (1st Cir. 1992),
and noted that there, “the First circuit held under almost identical facts that
the ‘lip service’ the government paid the agreement did not cure its breach.”
Taylor, 77 F.3d at 371 (quoting Canada, 960 F.2d at 269). As for Boatner, we
do not rely on it at all. And though we take no issue with the Dissent’s criti-
cism of this thirty-year-old case that we do not cite, see Dissent at 38–40 &
n.32, most respectfully, we fail to see the relevance of that case here. Indeed,
even the Dissent notes that we do not advocate for the position Boatner es-
poused. See Dissent at 38 (describing Boatner as “even worse” than our (in-
correctly) characterized position).
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 21 of 80




       20-12744       OPINION OF THE COURT                          21

sentence, it then said that this was not enough and that Malone
deserved a sentence two or three times higher—an argument at
war with its “recommendation.” For these reasons, error that was
plain occurred here.
        But Malone cannot show that the government’s breach of
this aspect of the plea agreement violated his substantial rights be-
cause he cannot prove prejudice. Here, despite the government’s
breach, the district court still sentenced Malone within the guide-
lines range as the court calculated it during the sentencing hearing.
And that was all Malone could argue the government had agreed
to recommend under this part of the plea agreement. So we do not
conclude that Malone satisfied the plain-error standard with re-
spect to the government’s violation of its commitment to recom-
mend a sentence within the guidelines range. Nevertheless, as we
have explained, there is no question that the government breached
the agreement, and that is not acceptable. The government must
do better. “[W]hile [the prosecutor] may strike hard blows, he is
not at liberty to strike foul ones.” Berger v. United States, 295 U.S.
78, 88 (1935).
                                  C.
       As we have discussed, the government plainly breached the
plea agreement by arguing against any acceptance-of-responsibility
reduction based on solely pre-plea conduct, and that error affected
Malone’s substantial rights. So we must consider whether the er-
ror seriously affected the integrity, fairness, or public reputation of
the proceedings. We conclude it did.
USCA11 Case: 20-12744        Date Filed: 10/26/2022      Page: 22 of 80




       20-12744        OPINION OF THE COURT                          22

        An error may satisfy this standard “independent of the de-
fendant’s innocence.” Olano, 507 U.S. at 736–37. But the simple
fact that a plain error affecting substantial rights has occurred is not
enough by itself to meet this requirement. Id. at 737. Rather, we
apply the fourth prong “on a case-specific and fact-intensive basis.”
Puckett, 556 U.S. at 142.
       Here, as we have noted, the government objected to any re-
duction for acceptance of responsibility, and by the government’s
own argument, it did so based “solely” on Malone’s pre-plea con-
duct. That violated the plea agreement. Notably, the government
expressly disavowed any objection to the reduction based on
Malone’s alleged statements to the probation officer about his post-
arrest, pre-plea conduct, reasoning that it wasn’t “privy to any
[such] conversations.”
        Not only that, but the government violated not one, but two
provisions of the plea agreement. As a reminder, the government
breached the plea agreement in a second way when it argued that
if it “had [its] way . . . , [the government’s sentencing recommen-
dation] probably would have been double or triple [66 months’ im-
prisonment].” While we don’t find plain error based on that viola-
tion, we can’t disregard its exacerbation of the government’s first
violation. Indeed, “when the Government reneges on a plea deal,
the integrity of the system may be called into question.” Id. at 142–
43.
      And here, the government’s sole reliance in violation of the
plea agreement on Malone’s post-arrest, pre-plea conduct to
USCA11 Case: 20-12744          Date Filed: 10/26/2022        Page: 23 of 80




       20-12744         OPINION OF THE COURT                              23

oppose a reduction for acceptance of responsibility may have re-
sulted in a guidelines range two or three levels higher than it oth-
erwise would have been at Malone’s sentencing—corresponding to
a sentencing range of 57 to 71 months’ imprisonment, rather than
41 to 57 months. 5 And on top of that, the government’s argument
for a sentence two to three times the guidelines range may well
have ensured that Malone received the highest possible guidelines
sentence under the aggravated guidelines level.
       We are concerned that, on this record, the government’s re-
peated, clear violations of the plea agreement “seriously affect[ed]
the fairness, integrity [and] public reputation of judicial proceed-
ings.” Id. at 135 (quoting Olano, 507 U.S. at 736); see also United
States v. Kirkland, 851 F.3d 499, 505 (5th Cir. 2017) (“[T]he courts
have recognized that the Government’s breach of a plea agreement
constitutes a particularly egregious error that, in the absence of



5 Malone’s guidelines level would have been two levels lower had he received
acceptance of responsibility under U.S.S.G. § 3E1.1(a) or three levels lower
had he received both that and the third point for super-acceptance of respon-
sibility. That the government knew of Malone’s post-arrest, pre-plea conduct
when it agreed to move for another one-point reduction under § 3E1.1(b),
provided Malone did not “take any action inconsistent with the acceptance of
responsibility” “before the date of the sentencing hearing” suggests that, in
deciding whether to move for the third point reduction, the government
would not rely on Malone’s post-arrest, pre-plea conduct that occurred before
it entered the plea agreement on February 18, 2020. Otherwise, the govern-
ment made a promise it never intended to keep, even if Malone behaved un-
assailably in every possible way after he entered into the plea agreement.
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 24 of 80




       20-12744       OPINION OF THE COURT                          24

strong countervailing factors, seriously affects the fairness, integ-
rity, or public reputation of judicial proceedings.”); United States v.
Whitney, 673 F.3d 965, 974 (9th Cir. 2012) (“[I]n the absence of
clearly countervailing factors, the government’s breach of the par-
ties’ plea agreement must be considered a serious violation of the
integrity of the plea bargain process and the judicial system.”);
United States v. Swanberg, 370 F.3d 622, 629 (6th Cir. 2004) (“[V]io-
lations of the plea agreements on the part of the government . . .
directly involve the honor of the government, public confidence in
the fair administration of justice, and the effective administration
of justice in a federal scheme of government.” (quoting United
States v. Barnes, 278 F.3d 644, 648 (6th Cir. 2002)) (citation and in-
ternal quotation marks omitted); United States v. Dawson, 587
F.3d 640, 648 (4th Cir. 2009) (“We have long recognized that a gov-
ernment that lives up to its commitments is the essence of liberty
under law, and the harm generated by allowing the government to
forego its plea bargain obligations is one which cannot be toler-
ated.” (cleaned up)).
       For that reason, we exercise our discretion to vacate
Malone’s sentence and remand for resentencing before a different
judge. See Hunter, 835 F.3d at 1329 (explaining that there “are two
remedies available when a plea agreement is breached: (1) remand
the case for resentencing according to the terms of the agreement
before a different judge or (2) permit the withdrawal of the guilty
plea.”).
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 25 of 80




      20-12744        OPINION OF THE COURT                        25

       Of course, nothing precludes the government on remand
from opposing reduction of Malone’s guidelines range for failure
to accept responsibility, based on post-arrest, post-plea conduct. So
the government could argue that Malone’s alleged statements dur-
ing his PSR interview provide a reason not to reduce Malone’s
guidelines level for acceptance of responsibility, since those oc-
curred after Malone entered his guilty plea. But that the govern-
ment wasn’t “privy to any [such] conversations” remains un-
changed. So based on the government’s own statements for its rea-
sons it did not rely on these statements during Malone’s original
sentencing, we cannot assume that it would rely on those same
statements on remand.
                                 V.
        Next, we turn to the Dissent’s contentions that we have im-
properly found plain error. The Dissent asserts that our conclusion
is wrong because the Dissent claims a collateral attack is “necessary
to develop a complete factual record as to why Malone’s attorney
did not object.” Dissent at 25. It also contends that our decision
“is fundamentally premised on the idea that the Government can
withhold evidence (like the investigator’s testimony) from sentenc-
ing judges based on promises made in plea agreements.” Id. at 37.
Supreme Court precedent forecloses the Dissent’s first argument
here, and the Dissent’s second argument does not follow even a
little bit from our holdings today.
      First, the Dissent insists that, on direct appeal, Malone can-
not raise his claim that the government violated its obligation
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 26 of 80




      20-12744        OPINION OF THE COURT                         26

under the plea agreement to not object to a two-point reduction
for acceptance of responsibility based on any conduct predating
Malone’s entry into the plea agreement. See id. at 23–25. Rather,
in the Dissent’s view, when plain error takes the form of a defend-
ant’s failure to object to the government’s breach of a plea agree-
ment, the district court must treat a defendant’s claim based on that
breach as a claim for ineffective assistance under the Sixth Amend-
ment, unless one of the parties has affirmatively done something
during the sentencing proceeding to alert the district court that the
plea agreement covers the particular breach the defendant later
raises on appeal. See id.
      But that’s not what Puckett or any of our precedent or any
precedent from any of our sister Circuits holds. In fact, the case
law forecloses the Dissent’s argument.
       We start with Puckett. There, Puckett pled guilty and en-
tered into a plea agreement. 556 U.S. at at 131. In the plea agree-
ment, the government agreed that Puckett had shown responsibil-
ity and therefore qualified for a three-level reduction to his offense
level. Id. Consistent with its obligations, the government moved
for the court to reduce three levels for acceptance of responsibility
whatever Puckett’s guidelines level turned out to be. Id. at 131–32.
       Because of Puckett’s health problems, sentencing did not oc-
cur for almost three years after that. Id. at 132. In the intervening
period, Puckett committed another crime, which he confessed to
the probation officer. Id. The probation officer then filed an
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 27 of 80




      20-12744        OPINION OF THE COURT                        27

addendum to Puckett’s PSR, recommending that Puckett receive
no adjustment for acceptance of responsibility. Id.
       At Puckett’s sentencing, Puckett objected to the addendum
and noted that the government had filed a motion recommending
the full three-level reduction. Id. For her part, the prosecutor re-
sponded that the government had filed its motion before Puckett
had engaged in the additional criminal conduct and that the gov-
ernment opposed any such reduction. Id. The district judge stated
that “even assuming he had the discretion to grant the reduction,
he would not do so” because Puckett had engaged in more criminal
conduct after he pled guilty. Id. During the sentencing, Puckett’s
counsel never objected that the government was violating its obli-
gations under the plea agreement. Id. at 133.
       On direct appeal, for the first time, Puckett argued that the
government breached the plea agreement at sentencing. Id. The
government conceded that it had but asserted that Puckett had for-
feited his claim because he did not object in the district court. Id.
The Fifth Circuit applied the plain-error standard to Puckett’s
claim. Id. After finding that “error had occurred and was obvious,”
the Fifth Circuit still denied Puckett’s claim because Puckett failed
to show prejudice. Id.
       The Supreme Court affirmed. Id. at 134. It confirmed that
the plain-error standard applied to Puckett’s claim on direct appeal.
See id. at 143. After all, the Court emphasized, that’s what Federal
Rule of Criminal Procedure 52(b) requires. Id. at 136. Indeed, the
plain text of Rule 52(b) specifies that “[a] plain error that affects
USCA11 Case: 20-12744        Date Filed: 10/26/2022      Page: 28 of 80




       20-12744        OPINION OF THE COURT                           28

substantial rights may be considered even though it was not
brought to the court’s attention.” Fed. R. Crim. P. 52(b) (emphasis
added).
       But although the Supreme Court held that plain-error re-
view applied, it determined that Puckett’s claim necessarily failed
under the third prong of the plain-error standard because Puckett
could not show that the government’s breach prejudiced him. 556
U.S. at 142. After all, the district court assumed that the govern-
ment’s motion for the three-point reduction for acceptance of re-
sponsibility was still valid, but the court said it did not matter to the
sentence the court imposed. Rather, the court said it based its sen-
tence on Puckett’s criminal activity after he entered the plea agree-
ment.
        Malone’s case is like Puckett’s in that his counsel failed to
object when the government breached the plea agreement at sen-
tencing. So we must review Malone’s claims for plain error. But
unlike Puckett, Malone showed prejudice resulting from the
breach. So while the Supreme Court affirmed Puckett’s sentence
for failure to show plain error, we vacate Malone’s sentence be-
cause we conclude that all four prongs of plain error are established
here.
       Puckett shows the proper framework for resolving a claim
that the government breached the plea agreement when defense
counsel did not object during the sentencing: on direct appeal, un-
der the plain-error framework. We observe that the Supreme
Court did not conclude that the Fifth Circuit should not have
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 29 of 80




       20-12744       OPINION OF THE COURT                          29

considered Puckett’s claim on direct appeal. Nor did it suggest that
Puckett should have brought his claim instead as an ineffective-as-
sistance claim in the context of a § 2255 motion. The Supreme
Court likewise did not ponder, as the Dissent suggests we and the
district court here should, why defense counsel failed to object at
the sentencing to the government’s breach of the plea agreement.
Rather, the Supreme Court considered simply whether the govern-
ment breached the plea agreement and whether it was “clear or
obvious, rather than subject to reasonable dispute.” Id. at 135; see
also id. at 143. And the Dissent’s contention that “a collateral attack
is necessary to develop a complete factual record as to why
Malone’s attorney did not object,” Dissent at 25, conflicts with
Puckett and lacks any supporting precedent.
       In implicit recognition that Puckett requires a plain-error
analysis on direct appeal (and conflicts with the Dissent’s conten-
tion that a claim like Malone’s must instead be brought as an inef-
fective-assistance claim in a § 2255 motion), the Dissent attempts
to cabin Puckett to its facts.
        The Dissent argues that, though Puckett did not object to
the government’s breach of the plea agreement there any more
than Malone did here, the district court in Puckett was still
“alerted” that the government had breached its promise in the plea
agreement to recommend a reduction for acceptance of responsi-
bility. Dissent at 16 n.14. To explain why, the Dissent points to
the fact that three years before the government argued against the
third point at sentencing, it moved for the third point of the
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 30 of 80




      20-12744        OPINION OF THE COURT                        30

acceptance-of-responsibility reduction. See id. According to the
Dissent, “the government would have only moved for an adjust-
ment for acceptance of responsibility under U.S.S.G. § 3E1.1(a) if a
defendant had pled guilty.” Id. And, the Dissent continues, “the
district court would have understood that the government only
made [its original] motions due to a plea agreement.” Id. The Dis-
sent then reasons, “So, when the government withdrew these mo-
tions, the district court would have been alerted that the govern-
ment was changing its position and would have known it needed
to step in to figure out whether the government was going back on
its word.” Id.
       But the Dissent cannot point to a single opinion where any
court has ever given Puckett the reading the Dissent imposes on it.
And even if it could—which it doesn’t—Malone’s case must be re-
viewed for plain error even under the Dissent’s novel reading of
Puckett.
       For starters, the Dissent’s position is in conflict with Puck-
ett’s own explanation of what constitutes plain error in a case when
the defendant alleges for the first time on appeal that the govern-
ment breached the plea agreement. The Supreme Court there ex-
plained that an error in this context is “plain” when the govern-
ment’s breach is not “open to doubt.” Puckett, 556 U.S. at 143.
Indeed, the Court continued, “Plea agreements are not always
models of draftsmanship,” so “the Government will often have a
colorable (albeit ultimately inadequate [for purposes of establishing
error]) excuse for its nonperformance.” Id.
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 31 of 80




      20-12744        OPINION OF THE COURT                         31

       So it’s no wonder that no court we are aware of has ever
read Puckett the way the Dissent urges. Nor does the Dissent cite
even one court that has in the thirteen years since Puckett issued.
On the other hand, many courts—including our own—have ap-
plied Puckett as we do today.
        Take Sosa, 782 F.3d 630—another case the Dissent relies on,
see Dissent at 2 n.2—for example. There, the defendants pled
guilty under plea agreements. 782 F.3d at 633. After the district
court imposed its sentence, it issued a preliminary forfeiture order
as to the defendants’ two houses to satisfy a personal money judg-
ment. Id. at 635. Then the government moved to amend the pre-
liminary forfeiture order, seeking forfeiture of more substitute as-
sets in the form of three cars, besides the two houses. Id. Although
the defendants objected to the government’s motion to amend the
forfeiture order, they did not object to the forfeiture of the cars.
See id. at 637. Nor did they argue that the government had
breached their plea agreements. Id. But on direct appeal, the de-
fendants argued for the first time that the government breached
their plea agreements by seeking to forfeit their cars. Id.
        We held that, under Puckett, we must review the issue for
plain error. Id. When the district court granted the government’s
motion to amend the forfeiture order, other than that the district
court had accepted the defendants’ guilty pleas in connection with
their plea agreements, nothing “alerted,” Dissent at 16 n.14, the dis-
trict court that the plea agreement covered forfeiture. Yet we said
USCA11 Case: 20-12744           Date Filed: 10/26/2022        Page: 32 of 80




       20-12744          OPINION OF THE COURT                               32

Puckett required us on direct appeal to review the alleged breach
for plain error. See 782 F.3d at 637. So too here. 6
       Our sister Circuits who have faced the situation we did in
Sosa and we do here have also applied Puckett precisely as we do
today. That is, they have likewise required plain-error review
when the government allegedly breaches the plea agreement and
the defendant does not object—no matter if the government made
and withdrew a required recommendation or otherwise somehow
supposedly “alerted” the district court at sentencing to the plea
agreement. See, e.g., United States v. Lessard, 35 F.4th 37 (1st Cir.
2022); United States v. MacPherson, 590 F.3d 215 (2d Cir. 2009);
United States v. Dahmen, 675 F.3d 244 (3d Cir. 2012); United States
v. Edgell, 914 F.3d 281 (4th Cir. 2019); Kirkland, 851 F.3d at 499;
United States v. Keller, 665 F.3d 711 (6th Cir. 2011); Dawson, 587
F.3d at 640; United States v. Smith, 590 F.3d 570 (8th Cir. 2009);
Whitney, 673 F.3d at 965; United States v. Mendoza, 698 F.3d 1303
(10th Cir. 2012); United States v. Murray, 897 F.3d 298 (D.C. Cir.
2018).




6 Our pre-Puckett precedent reflects the same thing: no matter if the parties
somehow “alert[]” the district court at sentencing that a plea agreement covers
the unobjected to breach, we reviewed on direct appeal, under a plain-error
analysis, unpreserved claims that the government had breached the plea agree-
ment. See, e.g., De La Garza, 516 F.3d at 1269; Romano, 314 F.3d at 1281;
Thayer, 204 F.3d at 1356; Hedges, 175 F.3d at 1317.
USCA11 Case: 20-12744             Date Filed: 10/26/2022          Page: 33 of 80




        20-12744           OPINION OF THE COURT                                  33

        None of this is surprising. After all, it is never a secret to the
district court that a defendant has pled guilty under a plea agree-
ment. Indeed, when the parties enter into a plea agreement, they
must file the plea agreement with the district court, and the district
court must affirmatively question the defendant about the plea
agreement and satisfy itself that the defendant understands all
promises and obligations in the agreement before the court accepts
the defendant’s guilty plea. See Fed. R. Crim. P. 11(c)(3). As Justice
Souter explained, the plea “colloquy in accordance with Federal
Rule of Criminal Procedure 11 laid the ground for satisfying the
requirement that the error be obvious, by making a public record
of the terms of the plea agreement between [the defendant] and the
Government.”7 Puckett, 556 U.S. 144 (Souter, J., dissenting).
       So here, for example, the plea agreement appears as an entry
on the district court’s case docket. See ECF No. 48. And at the
February 18, 2020, change-of-plea hearing, of course, the district
court reviewed the plea agreement with Malone in detail. When
the district court asked the prosecutor whether he wanted to bring


7 Though Justice Souter’s statement appears in his dissent, it is not inconsistent
with the majority opinion. Nor does the majority opinion reject that aspect
of Justice Souter’s dissent. Justice Souter dissented because he disagreed with
the majority opinion’s conclusion that, to determine any effect of a plain error
on “substantial rights” under the third prong of plain-error review, we look to
whether the breach affected the sentence. Puckett, 556 U.S. at 145 (Souter, J.,
dissenting). Instead, Justice Souter would have “identif[ied] the effect on sub-
stantial rights as the criminal conviction itself, regardless of length of incarcer-
ation.” Id.
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 34 of 80




      20-12744        OPINION OF THE COURT                         34

any provisions to the attention of the court, the prosecutor specifi-
cally mentioned the “two points for acceptance of responsibility.”
Not only that, but the PSR—which the district court said it re-
viewed here—expressly reminded the district court that “[t]he par-
ties entered into a written plea agreement pursuant to Rules
11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Proce-
dure.” And as we have noted, Malone’s sentencing memorandum
also recalled that he had pled guilty under a plea agreement, and
the government had agreed to recommend a three-point reduction
for acceptance of responsibility and a sentence within the guide-
lines range. Finally, as we have noted, the district court itself men-
tioned the plea agreement at sentencing. Given the record, we can-
not agree with the Dissent’s suggestion that the government’s
breach was not before the district court. See Dissent at 16 n.14.
       To be sure, it is the defendant’s responsibility at sentencing
to ensure that the district court holds the government to its prom-
ises in the plea agreement. But courts have long recognized the
unique considerations involved when the government breaches a
plea agreement. As the Fifth Circuit has recognized, “[V]iolations
of the plea agreements on the part of the government . . . directly
involve the honor of the government, public confidence in the fair
administration of justice, and the effective administration of justice
in a federal scheme of government.” Kirkland, 851 F.3d at 505
(quoting Swanberg, 370 F.3d at 629 (6th Cir. 2004)).
       And ultimately, the plea agreement is a part of the record
and the in-court proceedings, and the district court knows about
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 35 of 80




      20-12744        OPINION OF THE COURT                         35

the promises it contains. That said, of course, it is understandable
that a district court may not have every promise the government
has made at the forefront of its thoughts. That is why the plain-
error standard—which is much harder to satisfy than the de novo
standard that applies when the defendant preserves error—governs
when the defendant has not preserved his claim of error in the dis-
trict court. See Puckett, 556 U.S. at 135 (“In federal criminal cases,
Rule 51(b) tells parties how to preserve claims of error: ‘by inform-
ing the court—when the court ruling or order is made or sought—
of the action the party wishes the court to take, or the party’s ob-
jection to the court’s action and the grounds for that objection.’
Failure to abide by this contemporaneous-objection rule ordinarily
precludes the raising on appeal of the unpreserved claim of trial
error.”).
        Plus, even the Dissent’s unsupported reading of Puckett re-
quires plain-error review of Malone’s case. The Dissent says the
district court in Puckett should have known a plea agreement was
involved because “[t]he government would have only moved for
an adjustment for acceptance of responsibility under U.S.S.G. §
3E1.1(a) if a defendant had pled guilty.” Id. at 16 n.14.
       Even assuming that’s so, the record in Malone’s case shows
even more directly that the district court knew of the plea agree-
ment. As the Dissent notes, during the sentencing itself, the district
court mentioned the plea agreement. See Dissent at 13. To be
sure, the parties did not expressly state at that time that the gov-
ernment had agreed to recommend acceptance of responsibility if
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 36 of 80




       20-12744       OPINION OF THE COURT                         36

the defendant did not engage in disqualifying conduct between the
dates he entered the plea agreement and sentencing. But if it’s
some type of indication at sentencing that a plea agreement is in
play that governs, as the Dissent seems to suggest, there can be no
doubt here that the district court was well aware of the existence
of the plea agreement.
       We also have found no authority for the proposition that a
defendant’s unpreserved claim that the government breached the
plea agreement at sentencing is ever not cognizable on direct ap-
peal and must instead be brought as a collateral attack. Tellingly,
the Dissent has not identified one, either. And not one case it relies
on to argue that collateral appeal is the answer involves an unpre-
served claim that the government breached the plea agreement. In
short, no authority we have located supports the Dissent’s efforts
to limit Puckett to unpreserved breach-of-plea-agreement claims
when the procedural facts are the same as those in Puckett.
       Next, we turn to the Dissent’s second reason why it de-
scribes our analysis as “improper”: the Dissent asserts our decision
“is fundamentally premised on the idea that the Government can
withhold evidence (like the investigator’s testimony) from sentenc-
ing judges based on promises made in plea agreements.” Id. at 38.
Not so.
       Contrary to the Dissent’s contention, that’s not what hap-
pened here. Rather, the government agreed not to object to
Malone’s acceptance-of-responsibility reduction based on conduct
that occurred before Malone entered his guilty plea. As we have
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 37 of 80




       20-12744       OPINION OF THE COURT                         37

reviewed, the government knew of the very conduct Malone alleg-
edly engaged in post-arrest and pre-plea when it entered into the
plea agreement. And that is the same conduct on which the gov-
ernment relied in opposing Malone’s acceptance-of-responsibility
reduction.
        Nothing permitted—much less obligated—the government
to lie to the district court if asked about Malone’s post-arrest, pre-
plea conduct. Rather, the government needed to explain to the
district court that it knew of that conduct when it entered into the
plea agreement, it agreed it would not object to a reduction for ac-
ceptance of responsibility based on that conduct, and it stood by
that agreement.
      Nor does anything in the plea agreement require the gov-
ernment to affirmatively recommend a reduction for acceptance of
responsibility. See Dissent at 22. To the contrary, the government
can object to such a reduction—as long as it does so based on
Malone’s post-plea conduct.
        And if, before pleading guilty, a defendant commits viola-
tions of the law that the government does not know about until
after it enters the plea agreement, the government has two ways to
handle that. First, nothing prevents the government (the drafter of
the agreement) from limiting its agreement not to oppose a reduc-
tion for acceptance of responsibility to those circumstances when
it does not receive information that it was unaware of at the time
of entering the plea agreement that the defendant engaged in un-
charged criminal activity. In fact, just as the government could not
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 38 of 80




      20-12744        OPINION OF THE COURT                         38

agree to assist a defendant in committing crimes, the government
has an obligation to ensure that it does not purport to bind itself to
engage in any unethical conduct in a plea agreement.
       And second, when the drafting ship has already sailed (be-
cause the government conveyed it would not oppose an ac-
ceptance-of-responsibility reduction based on pre-plea conduct)
and the government later learns of new pre-plea criminal activity
by the defendant, its hands are not tied. At the sentencing, the gov-
ernment can acknowledge whatever its agreement was while argu-
ing that the agreement does not cover criminal activity of which
the government was not made aware at the time of the plea. That
is a good-faith argument that the sentencing court can choose to
accept or reject. As we have noted, the Supreme Court has recog-
nized that “the scope of the Government’s commitments [under a
plea agreement] will on occasion be open to doubt.” Puckett, 556
U.S. at 143.
        Or if the plea agreement inarguably covers such criminal ac-
tivity, the government achieves the correct balance between its
duty of candor to the sentencing court and its duty to honor com-
mitments under a plea agreement when “the government makes
the necessary disclosures to the sentencing court, but nevertheless
‘continue[s] to advocate for the acceptance of the agreement.”
United States v. Edgell, 914 F.3d 281, 288 (4th Cir. 2019) (quoting
United States v. Casillas, 853 F.3d 215, 218 (5th Cir. 2017)). What
the government cannot do, though, is act like the agreement
doesn’t exist and blatantly violate it, as it did here.
USCA11 Case: 20-12744        Date Filed: 10/26/2022      Page: 39 of 80




       20-12744        OPINION OF THE COURT                           39

                                  VI.
         Because plain error occurred when the government
breached the plea agreement and the breach prejudiced Malone
and seriously affected the integrity, fairness, and public reputation
of the proceedings, we vacate Malone’s sentence and remand for
resentencing before a different judge. At the new sentencing, the
government must abide by its promises in the plea agreement and
fulfill its duty of candor to the court. Finally, to be clear, this opin-
ion does not direct the guidelines range that the new sentencing
judge must find.
       VACATED AND REMANDED.
USCA11 Case: 20-12744           Date Filed: 10/26/2022       Page: 40 of 80




       20-12744          TJOFLAT, J., DISSENTING                            1

TJOFLAT, Circuit Judge, Dissenting:
       The Majority points to two purported errors in Malone’s
sentencing hearing below, one of which the Majority says satisfies
plain error review under Fed. R. Crim. P. 52(b) and requires resen-
tencing. The problem with the Majority’s analysis is that neither
of the errors the Majority identifies on appeal was committed by
the District Court. 1 Absent a claim of district court error, plain er-
ror review cannot be conducted at all. On that ground, I respect-
fully dissent.
                                      I.
       As the Majority correctly notes, Malone did not object or
otherwise call to the District Court’s attention the Government’s
alleged breach of the plea agreement. Normally, if an appellant
raises on appeal an objection he failed to present to the district
court, we review the district court’s failure to notice the objection
for plain error. United States v. Romano, 314 F.3d 1279, 1281 (11th
Cir. 2002). As the Majority also properly explains, plain error anal-
ysis requires us to identify an error that was plain, which affected
both the defendant’s substantial rights and the fairness of the judi-
cial proceeding. United States v. Madden, 733 F.3d 1314, 1320 (11th
Cir. 2013). So far, so good.


1 If anything, Malone’s counsel is the one who committed colloquial “error”
in not raising Government breach at sentencing. But we shouldn’t penalize
the District Court for the failures of Malone’s counsel, which is exactly what
the Majority’s opinion today does.
USCA11 Case: 20-12744            Date Filed: 10/26/2022         Page: 41 of 80




        20-12744         TJOFLAT, J., DISSENTING                               2

        After reciting the proper standard, the Majority launches
into its determination that the Government breached badly
enough to meet the standard for plain error. I cannot join in that
analysis because my view—and that of this Circuit, as discussed be-
low—is that any error which we review on appeal for plain error
must be attributable to the district court rather than to a party to
the litigation.
        I begin with the language of 28 U.S.C. § 1291, the font of our
jurisdiction in this case: “The courts of appeals . . . shall have juris-
diction of appeals from all final decisions of the district courts of the
United States.” 28 U.S.C. § 1291. Plain and simple, we review de-
cisions of district courts, not litigating positions of parties. Id.; see
also 18 U.S.C. § 3742 (explaining that we review final sentences of
district courts). And our cases back up my interpretation that plain
error means an error in a final decision of a district court. 2 See



2 The Majority seems to mischaracterize my view as being that an unobjected-
to breach of a plea agreement can never be reviewed on appeal for plain error.
If I held that view, I would be in contradiction of Puckett v. United States, 556
U.S. 129, 129 S. Ct. 1423 (2009). Fortunately, I don’t hold that view. My view
is simply that when reviewing government breaches of a plea agreement un-
der the plain error standard, as we must do in Malone’s case, we may only say
that plain error exists as an initial matter when the government breach was
plain to the district court. That’s what happened in Puckett. See supra note 1;
see also Romano, 314 F.3d at 1281; United States v. Sosa, 782 F.3d 630, 637
(11th Cir. 2015). Only when the breach should have been clear to the district
court, that is an indication that the record is sufficiently developed for
USCA11 Case: 20-12744           Date Filed: 10/26/2022         Page: 42 of 80




       20-12744          TJOFLAT, J., DISSENTING                              3

United States v. Iriele, 977 F.3d 1155, 1177 (11th Cir. 2020) (“To
prevail under plain error review, Iriele must show that the district
court made an error.” (emphasis added)); United States v. Hernan-
dez, 906 F.3d 1367, 1370 (11th Cir. 2018) (“In order to establish plain
error, a party must demonstrate: (1) the district court erred.”);
United States v. Alberts, 859 F.3d 979, 985 (11th Cir. 2017) (“Thus,
we will not reverse Mr. Alberts’s sentence as procedurally unrea-
sonable unless he shows (1) the District Court erred.”); United
States v. Puentes-Hurtado, 794 F.3d 1278, 1287–88 (11th Cir. 2015)
(analyzing defendant’s claim that the government breached a plea
agreement on plain error review and concluding that defendant
could not show that the breach led the district court to commit



appellate review, and we are only dealing with a question of law that makes
our review manageable.
        The Majority points to cases where the government conceded breach
of the plea agreement on appeal as evidence that plain error can occur, even
when the error was not plain to the district court. See, e.g., United States v.
Kirkland, 851 F.3d 499, 505 (5th Cir. 2017); United States v. Dawson, 587 F.3d
640, 648 (4th Cir. 2009); United States v. Keller, 665 F.3d 711 (6th Cir. 2011).
Those cases were wrongly decided as plain error cases. In those erroneous
cases, the courts of appeal acted like the defendant had directly appealed his
sentence on the ground that the plea was involuntary under 28 U.S.C. § 2255.
When the courts of appeal in effect treat a sentence appeal as a § 2255 motion,
the government’s concession of breach creates a pure question of law—
whether the defendant’s plea was rendered involuntary because of the gov-
ernment’s breach of the plea agreement at sentencing. See generally United
States v. Taylor, 77 F.3d 368 (11th Cir. 1996) (allowing the defendant under a
28 U.S.C. § 2255 collateral attack on appeal to withdraw a guilty plea where
the government breached the plea agreement).
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 43 of 80




      20-12744        TJOFLAT, J., DISSENTING                       4

procedural error); United States v. Vandergrift, 754 F.3d 1303, 1307
(11th Cir. 2014) (explaining that plain error review is only satisfied
in the context of sentencing after revocation for violation of super-
vised release if the district court committed an error in sentencing).
       We can only reverse if the District Court, as opposed to a
party, erred below. The underlying question in this case, then, is
whether the District Court erred in sentencing Malone. For the
reasons below, it did not.
                                 II.
        “Guideline sentencing is an adversarial process.” United
States v. Scroggins, 880 F.2d 1204, 1209 (11th Cir. 1989) (emphasis
added). It is a confrontation between the government and the de-
fendant. Id. In every criminal sentencing, the court’s probation
office prepares a presentence report (“PSR”) laying out the facts of
the case and “explain[ing] how the guidelines apply to those facts.”
Id. at 1209 n.11. Both the government and the defendant may ob-
ject to any of the facts or guidelines applications the PSR presents.
Id. The probation officer may then amend the PSR based on those
objections and summarize any remaining objections in an adden-
dum to the PSR. Id. The PSR “serves the purpose of a pretrial
stipulation in a civil case.” Id. The report’s addendum sets out “the
disputed factual and legal issues that the court must resolve at the
sentencing hearing.” Id.
       After the probation officer completes the PSR, the district
court conducts a sentencing hearing. The district court looks at the
USCA11 Case: 20-12744            Date Filed: 10/26/2022         Page: 44 of 80




        20-12744         TJOFLAT, J., DISSENTING                               5

circumstances surrounding “the defendant’s offense conduct, the
defendant’s criminal history, and any other facts deemed relevant
by the guidelines.” 3 Id. at 1209. The district court completes a
guidelines analysis of the defendant’s offense level and criminal his-
tory category, which together produce a guideline sentencing
range for that defendant. Id. at 1210. But the district court has an
independent obligation to apply the 18 U.S.C. § 3553(a) factors to
determine whether departure from the guideline sentencing range
is appropriate. 18 U.S.C. § 3553(a). 4



3 The prosecutor also has a role in making sure that the relevant facts are be-
fore the district court. See 18 U.S.C. § 3661 (“No limitation shall be placed on
the information concerning the background, character, and conduct of a per-
son convicted of an offense which a court of the United States may receive and
consider for the purpose of imposing an appropriate sentence.”); see infra
Parts V, VI.
4 Neither the Sentencing Reform Act of 1984 nor the Sentencing Guidelines
prescribes the burden of proof required to establish the facts applicable to the
guidelines in a case. We have held that “[w]hen a challenge to the veracity of
the facts in a [presentence report] is brought by a defendant, the burden of
proving those facts by a preponderance of the evidence lies with the govern-
ment.” United States v. Rodriguez, 34 F.4th 961, 969 (11th Cir. 2022) (citing
United States v. Lawrence, 47 F.3d 1559, 1566 (11th Cir. 1995)); see United
States v. Roman, 989 F.2d 1117, 1123 (11th Cir. 1993) (en banc) (Tjoflat, J.,
specially concurring) (explaining that labels like “prior conviction” serve as “a
proxy for evidence of the conduct that gave rise to the conviction” (emphasis
in original)); infra Part VI. Specifically, the government has the burden of
proof as to facts supporting a sentence because for the most part the govern-
ment is the party possessing the evidence that supports a sentence. However,
USCA11 Case: 20-12744             Date Filed: 10/26/2022           Page: 45 of 80




        20-12744           TJOFLAT, J., DISSENTING                                 6

        Because sentencing is an adversarial proceeding like a civil
bench trial, 5 in addition to addressing the issues set out in the ad-
dendum to the PSR, we expect parties to object during the sentenc-
ing hearing when they disagree with the presentation of evidence
or the district court’s application of the guidelines, or believe that
the adversary is breaching a provision of a plea agreement. See
Puckett v. United States, 556 U.S. 129, 135, 129 S. Ct. 1423, 1429
(2009) (“Failure to abide by th[e] contemporaneous-objection rule
ordinarily precludes the raising on appeal of the unpreserved claim
of trial error . . . [and] [a]ny unwarranted extension of the authority
granted by Rule 52(b) would disturb the careful balance it strikes
between judicial efficiency and the redress of injustice.” (internal
quotation marks and citation omitted; alteration in original)); cf.
Sec. & Exch. Comm’n v. Diversified Corp. Consulting Grp., 378


the Sentencing Guidelines often place on the defendant the burden of proof
regarding any issue as to which the defendant possesses the evidence. For
example, the Sentencing Guidelines require the defendant to “clearly demon-
strate[]” acceptance of responsibility under U.S.S.G. § 3E1.1(a) because the de-
fendant is in control of the evidence regarding acceptance. See U.S.S.G.
§ 3E1.1(a) (“If the defendant clearly demonstrates acceptance of responsibility
for his offence, decrease the offense level by 2 levels.”); United States v. Cruz,
946 F.2d 122, 126 (11th Cir. 1991) (explaining that U.S.S.G. § 3E1.1(a) places
the burden of proof on the defendant to show acceptance of responsibility).
5 However, there are certain key differences between civil bench trials and
sentencing hearings. One such difference is that the prosecutor cannot with-
hold evidence from the district court, unlike a plaintiff in a civil trial. See infra
Parts V, VI.
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 46 of 80




       20-12744       TJOFLAT, J., DISSENTING                        7

F.3d 1219, 1227 (11th Cir. 2004) (explaining that in the civil context,
parties must object to challenged testimony to preserve those is-
sues for appeal).
        Regarding plea agreements, the parties have the responsibil-
ity of telling the district court that a breach is occurring and re-
questing that the court intervene. When one party neglects its ob-
ligation to object to the other party’s breach at sentencing, the dis-
trict court commits error by not intervening only if the breach is so
clear that despite the one party’s “failure to object, the district
court, sua sponte, should have” intervened. See United States v.
Pendergrass, 995 F.3d 858, 878 (11th Cir. 2021); Hesser v. United
States, 800 F.3d 1310, 1325 & n.21, 1329 (11th Cir. 2015) (determin-
ing that prosecutorial misconduct was not so egregious “that the
District Court should have intervened sua sponte to remedy it”);
United States v. Johnson, 980 F.3d 1364, 1378, 1385 (11th Cir. 2020)
(explaining that it was not plain error for the district court to ab-
stain from sua sponte requiring the government to move for an
acceptance of responsibility adjustment under § 3E1.1(b), even
where the government had no grounds to refuse to do so); United
States v. Smith, 459 F.3d 1276, 1300–01 (11th Cir. 2006) (Tjoflat, J.,
specially concurring) (explaining that plain error incentivizes the
district court to be vigilant or otherwise be reversed).
      Usually, a district court would only be put on notice that it
needs to intervene if some precedential case directly describes the
potential error at play in the present case. See United States v. Ve-
reen, 920 F.3d 1300, 1312 (11th Cir. 2019) (“When neither this
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 47 of 80




       20-12744       TJOFLAT, J., DISSENTING                        8

Court nor the Supreme Court ha[s] resolved an issue, there can be
no plain error in regard to that issue.”); United States v. Innocent,
977 F.3d 1077, 1081 (11th Cir. 2020) (“An error is plain if it is clear
or obvious, that is, if the explicit language of a statute or rule or
precedent from the Supreme Court or this Court directly resolv[es]
the issue.” (quotation marks and citations omitted) (alteration in
original)); cf. United States v. Dean, 487 F.3d 840, 852 (11th Cir.
2007) (explaining that it is not plain error when a district court
simply follows our pattern jury instructions).
       Because Malone did not object below, we ask whether any
supposed breach of the parties’ plea agreement by the Government
was so clear that, despite Malone not objecting, the District Court
should have sua sponte intervened. See Pendergrass, 995 F.3d at
878. Neither of the alleged breaches was clear enough to warrant
the District Court’s sua sponte intervention, so we cannot find that
plain error occurred. After laying out what the Government prom-
ised in the plea agreement, I’ll take each alleged breach in turn.
                                 III.
        The Government explicitly promised Malone three things:
(1) it would dismiss a count in the indictment; (2) it would recom-
mend a sentence within the guideline sentencing range; and (3) if
the District Court determined that Malone qualified for a two-
point downward adjustment to his offense level under U.S.S.G.
USCA11 Case: 20-12744            Date Filed: 10/26/2022          Page: 48 of 80




        20-12744          TJOFLAT, J., DISSENTING                               9

§ 3E1.1(a), 6 the Government would move for a further one-point
adjustment under U.S.S.G. § 3E1.1(b), so long as Malone did not
“take any action inconsistent with the acceptance of responsibility”
before the date of the sentencing hearing. 7 Further, as the Majority
correctly notes, the Government also implicitly promised not to
oppose a U.S.S.G. § 3E1.1(a) adjustment. Majority Op. at 16. But
even here, the Government did not pigeonhole itself. The plea
agreement provided that if the Government received information



6 U.S.S.G. § 3E1.1(a) allows a district court to apply a two-point adjustment to
the guideline offense level if the district court determines that the defendant
accepted responsibility. U.S.S.G. § 3E1.1(a). This is an exercise of the district
court’s discretion. If the district court grants a § 3E1.1(a) adjustment, the gov-
ernment may move the court to grant a further one-point adjustment under
§ 3E1.1(b). U.S.S.G. § 3E1.1(b). If the district court grants a two-point adjust-
ment under § 3E1.1(a) and the government moves for the further one-point
adjustment under § 3E1.1(b), the district court must grant that further one-
point adjustment under § 3E1.1(b). Id. However, the parties’ plea agreement
explicitly provided that “whether the defendant met the defendant’s obliga-
tions to qualify for an adjustment pursuant to § 3E1.1(b) [wa]s at the sole dis-
cretion of the government.”
7 The plea agreement reads as follows: “The government further agrees, pur-
suant to Rule 11(c)(1)(B) [of the Federal Rules of Criminal Procedure], to rec-
ommend a sentence within the advisory Guidelines range as calculated by the
Court at the sentencing.” This tell us two things: (1) the Government real-
ized—and acknowledged in the plea agreement—that the Court was going to
do its own independent guideline sentencing range calculation, which it had
no control over, and (2) the Government would recommend a sentence
within the sentencing range, which it ultimately did, after the District Court
made its determination on acceptance of responsibility. See 18 U.S.C.
§ 3553(b).
USCA11 Case: 20-12744            Date Filed: 10/26/2022         Page: 49 of 80




        20-12744         TJOFLAT, J., DISSENTING                              10

that Malone acted “inconsistent with the acceptance of responsibil-
ity” between “the date of the plea hearing and the date of the sen-
tencing hearing,” the Government “reserve[d] the right to oppose”
Malone receiving a two-level downward adjustment under
§ 3E1.1(a). 8 In the plea agreement, Malone acknowledged that he
understood “that the Court [wa]s neither a party to nor bound by”
the plea agreement and that “the Court w[ould] determine the ad-
visory Guidelines range and sentence.”9 And the Court ultimately
did come to a guideline sentencing range—one that independently
eliminated any adjustment for acceptance of responsibility.




8 Malone did act inconsistently with acceptance of responsibility after the sign-
ing of the plea agreement when he failed to accept responsibility in his inter-
view with the probation officer. See infra note 20.
        9 Malone would have been aware that the Government had an obli-
gation under both Lawrence and Rodriguez to defend the facts as laid out in
the PSR, so it makes sense that Malone’s lawyer did not object at sentencing
when the Government then did so. Rodriguez, 34 F.4th at 969; Lawrence,
47 F.3d at 1566. Malone understood this when he changed his not guilty plea
to guilty and answered yes to this question by the Court:

                THE COURT: Do you understand that the Court will
        not be able to determine the advisory guidelines range for your
        case until after the presentence report has been completed and
        you and the government have had an opportunity to challenge
        the reported facts and the application of the guidelines recom-
        mended by the probation officer, and that the sentence ulti-
        mately imposed may be different from any estimate your at-
        torney may have given you?
USCA11 Case: 20-12744             Date Filed: 10/26/2022         Page: 50 of 80




        20-12744          TJOFLAT, J., DISSENTING                               11

        Following the roadmap from Scroggins, as part of the
presentence investigation, the probation officer interviewed
Malone. After concluding her investigation, she determined what
she believed to be the appropriate sentencing range, 57 to 71
months imprisonment, based on the facts of the case and the appli-
cable guidelines. 10 In her PSR, the probation officer declined to
reduce Malone’s offense level based on the acceptance of responsi-
bility adjustment because, among other things, Malone had been
untruthful in his interviews with her. She also noted that Malone
continued his criminal activity after being indicted and while out
on bail, such that she could not find that he accepted responsibility
for the criminal conduct outlined in his guilty plea.
        Malone objected to the probation officer’s conclusion, stat-
ing that he had in fact accepted responsibility. The probation of-
ficer responded that Malone did not accept responsibility because
he made excuses for his crimes in his interview and continued to
engage in criminal conduct after the indictment. She noted
Malone’s objection in her addendum to the PSR.
     Malone thereafter filed a motion for a downward variance.
At the District Court’s request, he then filed a separate




10 In her PSR, the probation officer calculated the 57 to 71 months sentencing
range based on a total offense level of 23 under U.S.S.G. § 2B1.1 and a criminal
history category of III. As indicated infra, the District Court, after entertaining
the parties’ arguments, agreed that this was the appropriate sentencing range.
USCA11 Case: 20-12744           Date Filed: 10/26/2022        Page: 51 of 80




       20-12744          TJOFLAT, J., DISSENTING                            12

memorandum11 renewing his acceptance of responsibility argu-
ments. He argued for a one-level reduction of the criminal history
category the probation officer calculated because the probation of-
ficer included in that calculation a misdemeanor conviction for
reckless driving from 2007. 12 If the District Court agreed with
Malone’s arguments, the probation officer’s calculated sentencing
range—and thus the Government’s sentence recommendation—
would have been lowered. The Government, in response, filed a
memorandum advocating for a 66-month sentence, which fell in


11 The District Court ordered the parties to submit sentencing memoranda to
frame the issues to be tried at sentencing:
         Sentencing memoranda are required. Each party must submit
         a sentencing memorandum not less than 5 working days be-
         fore sentencing, with copies served on opposing counsel and
         the probation officer assigned to the case. The memorandum
         need not be complicated and may state the party’s position
         about the appropriate sentence without elaboration.
So, both Malone and the Government were taking factual and legal positions
in their sentencing memoranda. Malone’s sentencing memorandum incorpo-
rated his motion for a variance and contained all his arguments supporting the
acceptance of responsibility adjustment. In other words, the sentencing mem-
oranda of both parties framed the issues to be tried at sentencing, that is,
whether Malone deserved an acceptance of responsibility adjustment under
§ 3E1.1(a) that the probation officer thought he didn’t deserve. Nowhere in
that framing did Malone say that the Government had agreed not to oppose
acceptance of responsibility unless Malone acted inconsistent with acceptance
of responsibility between the plea agreement and sentencing.
12 Malone did not reference the Government’s obligation not to oppose ac-
ceptance of responsibility under the plea agreement in either his objections to
the presentence report or his separate memorandum.
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 52 of 80




      20-12744        TJOFLAT, J., DISSENTING                      13

the middle of the sentencing guidelines range the probation officer
recommended.
       At sentencing, the District Court, aware of the parties’ fram-
ing of the issues to be tried at sentencing, asked the Government
to summarize the plea agreement. The Government explained
that pursuant to the plea agreement, it had, among other things,
“agreed to recommend a sentence within the guideline range as
calculated by the Court at the hearing today.” The Court then
turned to Malone’s counsel to ask if she agreed with the Govern-
ment’s representation of the plea agreement. She responded that
she did and that she would only add “that the government agreed
to recommend his discretionary third point for acceptance of re-
sponsibility should the Court deem that appropriate.”
       The District Court then asked if the parties planned to put
on witnesses. The Government explained that, based on Malone’s
objections to the PSR, it had a witness who would testify about
some of Malone’s illegal pre-plea conduct if necessary. Malone’s
counsel did not object to that witness testifying, and she stated that
she planned to call a clinical forensic psychologist to testify as an
expert witness.
       The District Court, aware of Malone’s objections to the PSR
and request for an acceptance of responsibility adjustment, then
gave Malone’s counsel an opportunity to argue why the acceptance
of responsibility adjustment should be applied. Although Malone’s
counsel acknowledged the inconsistencies in Malone’s answers to
the probation officer’s questions about his criminal activity, she
USCA11 Case: 20-12744           Date Filed: 10/26/2022       Page: 53 of 80




       20-12744          TJOFLAT, J., DISSENTING                           14

nevertheless argued that Malone had “expressed . . . many times in
conversations with me that he did this and he’s sorry for it. I think
he’s scared and regretful, and he accepts that he did this and he’s
sorry.” In further support of her acceptance of responsibility argu-
ment and her motion for a downward variance, Malone’s counsel
then put on the forensic psychologist, who testified about the
trauma Malone had experienced throughout his life and his mental
health struggles.
       Next, the Government argued that Malone should not re-
ceive an acceptance of responsibility adjustment because he had
committed criminal activity after indictment but before entering
into a plea agreement. The Government then asked whether the
District Court would like to hear testimony from a police officer
involved in the investigation of such criminal activity. The Court
asked to hear from the officer, after which the Government,
Malone, and the Court each questioned the officer. 13
      After hearing from both witnesses, the District Court denied
the acceptance of responsibility adjustment to Malone’s offense



13 Malone’s counsel did not object during the Government witness’s testi-
mony. After the witness had finished testifying, the District Court asked
Malone’s counsel if she had any concerns, and she explained that she felt at a
“bit of a disadvantage” defending against statements the witness made about
other pending criminal matters against Malone. The Court said it understood
her “objection.” She made no further objection as to the Government witness
(even though that witness testified about Malone’s conduct before entering
into a plea agreement).
USCA11 Case: 20-12744      Date Filed: 10/26/2022    Page: 54 of 80




      20-12744       TJOFLAT, J., DISSENTING                     15

level because Malone had been charged with multiple schemes of
the same conduct and had been untruthful in his PSR. The parties
then argued about whether Malone should have received a lower
criminal history category than the one assigned by the probation
officer because one of the convictions included in that calculation
was a misdemeanor conviction from 2007 for reckless driving. Af-
ter Malone’s counsel asked for a 36-month sentence, 21 months be-
low even the low end of the PSR’s recommended range of 57–71
months, the Government advocated for a sentence of 66 months,
a sentence within the sentencing range—the kind of sentence it
agreed to recommend in the plea agreement. The Government
followed up by saying, “Quite honestly, I don’t think it’s enough.
If I had my way about it, it probably would be double or triple that
. . . But . . . we recommend the 66-month, middle-of-the-guideline
sentence.”
       Once Malone gave his allocution, the District Court denied
his motion for a lower criminal history category and imposed a 71-
month sentence, the highest sentence within the guideline sentenc-
ing range. The Court then asked if the parties had any objections,
and Malone’s counsel renewed the objections to the acceptance of
responsibility denial and the refusal to lower the criminal history
category because of the reckless driving offense. The Court over-
ruled those objections. Malone timely appealed.
                                IV.
       Reframing Malone’s arguments based on the correct stand-
ard for plain error—whether the District Court committed an error
USCA11 Case: 20-12744            Date Filed: 10/26/2022          Page: 55 of 80




        20-12744          TJOFLAT, J., DISSENTING                              16

that was plain, which affected both the defendant’s substantial
rights and the fairness of the proceeding—we must first ask
whether the Court erred at all. 14 See Vandergrift, 754 F.3d at 1307.
It did not. The Court based its sentence on the PSR’s presentation,



14 The Majority seems to take issue with this framing of the plain error stand-
ard—that the District Court must have been the one to err—as inconsistent
with the reasoning in Puckett. But Puckett supports rather than undermines
my position. In that case, the district court was aware of both the govern-
ment’s original motion in support of a full three-point adjustment for ac-
ceptance of responsibility under both U.S.S.G. § 3E1.1(a) and § 3E1.1(b), as
well as the government’s later change in position, where it opposed ac-
ceptance of responsibility at sentencing. Puckett, 556 U.S. at 132, 129 S. Ct. at
1427. The government would have only moved for an adjustment for ac-
ceptance of responsibility under U.S.S.G. § 3E1.1(a) if a defendant had pled
guilty. Furthermore, the government would have only moved for a further
adjustment under U.S.S.G. § 3E1.1(b) if the defendant had “assisted authorities
in the investigation or prosecution of his own misconduct.” U.S.S.G.
§ 3E1.1(b). And the district court would have understood that the government
only made those motions due to a plea agreement. So, when the government
withdrew these motions, the district court would have been alerted that the
government was changing its position and would have known it needed to
step in to figure out whether the government was going back on its word.
Unlike the instant case, in Puckett there was a district court error at sentencing
because the government’s breach was clearly before the district court. The
Supreme Court reviewed as much, ultimately determining that the defendant
could not meet the heavy burden of showing enough of an effect on his sub-
stantial rights such as to meet the standard for plain error. See Puckett, 556
U.S. at 134, 129 S. Ct. at 1428 (explaining that the policy of plain error review
must be balanced against the policy of the contemporaneous objection rule,
which puts disputes before the district court, “ordinarily in the best position
to determine the relevant facts and adjudicate the dispute”).
USCA11 Case: 20-12744          Date Filed: 10/26/2022       Page: 56 of 80




       20-12744         TJOFLAT, J., DISSENTING                          17

the evidence adduced at the sentencing hearing, the parties’ argu-
ments, and its own evaluation of Malone’s conduct under the 18
U.S.C. § 3553(a) factors, all in accordance with how Scroggins di-
rects district courts to conduct sentencing. Malone asked for a rul-
ing based on his motions, in light of both his own arguments and
those of the Government, and that is what he got.
        After sentencing Malone, the District Court asked the par-
ties: “are there any objections to the manner in which I’ve pro-
nounced [sentence]?” The Government had no objections. But
defense counsel did, stating: “I make a procedural and substantive
objection to Mr. Malone’s denial of acceptance of responsibility and
denial of downward departure. And I’ll stand on the record.”
       Malone does not appeal his sentence on those two grounds.
In the plea agreement, he waived his right to do so. Rather, he
appeals his sentence on the ground that the Government breached
the plea agreement,15 a ground he did not present to the trial


15 As Malone correctly states in his brief:
        It is black-letter law . . . that “an appeal waiver does not bar a
        defendant’s claim that the government breached the plea
        agreement.” United States v. Hunter, 835 F.3d 1320, 1324
        (11th Cir. 2016). Here, each of Malone’s appellate issues al-
        leges such a breach, and therefore the appellate waiver offers
        no barrier to this Court’s consideration of Malone’s appeal on
        the merits. See id.
In Hunter, the defendant “preserved his objection to the purported breach of
the plea agreement in the district court” by objecting to the Government’s
USCA11 Case: 20-12744            Date Filed: 10/26/2022         Page: 57 of 80




        20-12744         TJOFLAT, J., DISSENTING                              18

judge. In doing so, Malone effectively concedes that his sentence
is unassailable based on trial judge error. Malone’s ground for ap-
peal was not so clear in the record as to require the District Court
to notice it and intervene sua sponte. 16 In appealing the Govern-
ment’s breach of the plea agreement, he is mounting a collateral
attack on his sentence—bringing in effect an independent cause of
action to set aside his sentence—based on evidence not presented
to the trial judge at sentencing.
       On occasion, we are asked to notice on direct appeal the
merits of a collateral attack on the defendant’s conviction or sen-
tence, an attack in the form of a constitutional claim based on evi-
dence not presented to the trial judge. 17 For example, a defendant


failure to recommend an acceptance of responsibility adjustment as the plea
agreement required. Id. We found merit in the objection; the district court’s
error in failing to sustain the objection was patently established in the record.
We therefore vacated Hunter’s sentence and remanded the case for resentenc-
ing. Id. at 1331.
16 Malone’s attack on his sentence is unlike the one the defendant made in
Hunter. Whereas Malone must rely on evidence not presented to the District
Court to establish the Government’s breach of the plea agreement, the de-
fendant in Hunter relied on evidence before the court when he contended that
the government was in the process of breaching the plea agreement. See
Hunter, 835 F.3d at 1324.
17 Malone’s opening brief in this appeal mentions neither the Due Process
Clause of the Fifth Amendment, nor the words “due process.” Malone does
not argue that the Government’s plea agreement breaches deprived him of
due process of law to the point of rendering his plea involuntary. The closest
USCA11 Case: 20-12744          Date Filed: 10/26/2022        Page: 58 of 80




       20-12744         TJOFLAT, J., DISSENTING                           19

argues that his conviction should be set aside because his trial law-
yer rendered ineffective assistance of counsel under Strickland v.
Washington or the Government withheld evidence favorable to
the defense in violation of Brady v. Maryland or Giglio v. United
States. See Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052
(1984) (setting forth the ineffective assistance of counsel standard
under the Sixth Amendment); Brady v. Maryland, 373 U.S. 83, 83
S. Ct. 1194 (1963) (explaining that prosecutors violate the Due Pro-
cess Clause when they withhold exculpatory or mitigating evi-
dence); Giglio v. United States, 405 U.S. 150, 92 S. Ct. 763 (1972)
(same).
        Consider a Strickland violation. To decide the claim, an ev-
identiary hearing must normally be held to determine whether the
trial lawyer performed as a competent attorney would have under



he comes to saying that is to argue that the Government’s alleged breaches
constituted “plain error” and thus rendered his sentencing hearing unfair. He
could not mount that argument in support of a motion to correct sentence
under 28 U.S.C. § 2255 without alleging that his guilty plea was obtained in
violation of the Constitution or laws of the United States. Section 2255 pro-
vides in pertinent part that:
        (a) A prisoner in custody under sentence of a court established
        by Act of Congress claiming the right to be released upon the
        ground that the sentence was imposed in violation of the Con-
        stitution or laws of the United States . . . may move the court
        which imposed the sentence to vacate, set aside or correct the
        sentence.
Without an alleged violation of “the Constitution or laws of the United
States,” a collateral attack under § 2255 must fail.
USCA11 Case: 20-12744            Date Filed: 10/26/2022         Page: 59 of 80




        20-12744         TJOFLAT, J., DISSENTING                              20

the circumstances. 18 To decide a Brady or Giglio claim, an eviden-
tiary hearing must normally be held to determine whether the
withheld evidence was favorable to the defense and, if so, whether
defense counsel was unaware of the evidence. As an appellate
court, we lack the statutory authority to conduct the evidentiary
hearing while entertaining the defendant’s direct appeal of his con-
viction (or sentence), so we would not entertain such claims. Ra-
ther, we would inform the defendant that the vehicle federal law
designates for litigating his constitutional claim is a motion to cor-
rect sentence filed in the trial court pursuant to 28 U.S.C. § 2255. 19




18 We routinely hold that a collateral attack under 28 U.S.C. § 2255 is the ap-
propriate vehicle for addressing counsel’s performance because a full record
must be developed to determine whether counsel was acting reasonably un-
der Strickland. See United States v. Puentes-Hurtado, 794 F.3d 1278, 1285
(11th Cir. 2015) (explaining that we generally do not evaluate Strickland claims
for ineffective assistance of counsel on direct appeal but rather on habeas un-
der § 2255 because of the factual discovery involved). In a rare case, when all
the evidence needed to decide the collateral claim is in the trial court record
and we can determine as a matter of law whether the collateral claim has
merit, we might decide the claim. See United States v. Bender, 290 F.3d 1279,
1284 (11th Cir. 2002) (“We will not generally consider claims of ineffective
assistance of counsel raised on direct appeal where the district court did not
entertain the claim nor develop a factual record. If the record is sufficiently
developed, however, this court will consider an ineffective assistance of coun-
sel claim on direct appeal.” (citations omitted)). This, obviously, is not such a
case as the following discussion makes clear.
19 The jurisdiction to entertain the § 2255 motion lies in “the court which
imposed the sentence.” 28 U.S.C.§ 2255.
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 60 of 80




       20-12744       TJOFLAT, J., DISSENTING                       21

       In the following part, I explain why we are unable to decide
Malone’s breach of plea agreement claims in this appeal as a matter
of law and why, due to critical unresolved issues of fact, the District
Court is the proper forum for deciding the claims. Malone con-
tends that the Government breached the plea agreement in two
ways. I consider the alleged breaches in order.
                                     A.
       Malone’s first claim is that the Government breached the
plea agreement when it opposed an acceptance of responsibility ad-
justment to his offense level under U.S.S.G. § 3E1.1(a) based in part
on his pre-plea conduct. The plea agreement contains the follow-
ing provisions relating to acceptance of responsibility:
                     [T]he government reserves the right to
       oppose the defendant's receiving a two-level reduc-
       tion pursuant to § 3E1.1(a) should the government re-
       ceive information indicating that, between the date of
       the plea hearing and the date of the sentencing hear-
       ing, the defendant, either personally or through the
       actions of the defense attorney on behalf of the de-
       fendant, has acted inconsistent with the acceptance of
       responsibility.

              ...

                    The defendant also promises to refrain
       from taking any action inconsistent with the defend-
       ant’s acceptance of responsibility for the offense to
       which the defendant is pleading guilty.
USCA11 Case: 20-12744           Date Filed: 10/26/2022       Page: 61 of 80




       20-12744          TJOFLAT, J., DISSENTING                           22

               ...

                    The defendant agrees to provide truth-
       ful information to Probation and to the Court in all
       presentence and sentencing proceedings.

               A reasonable interpretation of these provisions, taken
together, is that following his execution of the plea agreement and
change of plea to guilty, Malone would be interviewed by one of
the District Court’s probation officers and questioned about the
conduct for which he had pled guilty. Malone met with a proba-
tion officer as required. The probation officer was aware of the
parties’ plea agreement and the Government’s obligation to, in her
words, “recommend a sentence within the advisory guidelines
range, and recommend a reduction [of the offense level] for ac-
ceptance of responsibility if deemed appropriate.” Part of the pro-
bation officer’s questioning would therefore focus on whether
Malone accepted responsibility for his criminal conduct under
§ 3E1.1(a).
               Based on his responses to her questions, the proba-
tion officer found that Malone had not accepted responsibility for
his criminal conduct. She articulated the reasons for her finding in
the PSR she submitted to the parties for their review. 20



20 The probation officer summarized her interview with Malone in para-
graphs 19 through 24 of her presentence report. She expressed her finding that
USCA11 Case: 20-12744            Date Filed: 10/26/2022          Page: 62 of 80




       20-12744          TJOFLAT, J., DISSENTING                             23

              Malone objected to the probation officer’s finding
that he failed to satisfy § 3E1.1(a)’s requirements. The probation
officer considered his objection but adhered to her finding, as she
indicated in her addendum to the PSR. Under Scoggins, the adden-
dum framed the issues the District Court would have to resolve at
the sentencing hearing. Malone would have the burden of proving
to the Court by a preponderance of the evidence that he was enti-
tled to the acceptance of responsibility adjustment. United States
v. Cruz, 946 F.2d 122, 126 (11th Cir. 1991).
               The parties litigated the acceptance of responsibility
issue at the sentencing hearing. Malone claims on appeal that the
Government breached the plea agreement by defending the proba-
tion officer’s finding on the issue and by resisting his attempt dur-
ing the sentencing hearing to convince the District Court that he



Malone failed to accept responsibility for the criminal conduct of which he was
convicted:
                  [H]e partially admitted involvement in these offenses.
       . . . The defendant denied any intent to cause harm and did not
       believe his actions would lead to prosecution and incarcera-
       tion. . . . Although the defendant acknowledged his actions and
       admitted that he conducted his business in a similar manner
       for some time, the defendant does not appear to accept respon-
       sibility for his actions. . . . Further, while on pretrial release,
       the defendant continued similar conduct. . . . It is the position
       of the U.S. Probation Officer that Malone is not fully accepting
       responsibility and is not eligible for the reduction in his offense
       level associated with the same.
USCA11 Case: 20-12744      Date Filed: 10/26/2022     Page: 63 of 80




      20-12744       TJOFLAT, J., DISSENTING                     24

was entitled to the adjustment. Malone’s attorney did not object
to the Government’s behavior on the ground that the plea agree-
ment precluded it. Why not?
               There are two possible explanations. Neither is dis-
closed by the transcript of the sentencing hearing. One explanation
is that Malone’s attorney made a strategic decision not to raise the
Government’s breach to achieve some goal. For example, perhaps
Malone’s attorney thought at the time that this was a minor issue
not worth disrupting the proceedings over. Or perhaps Malone’s
attorney noticed the breach and decided not to raise it so that she
could sandbag the Government on appeal and receive a new sen-
tencing hearing in front of a more favorable judge. Without a fac-
tual record, we have no idea what Malone’s attorney thought (or
didn’t think).
            The other explanation is that Malone’s attorney’s
conduct constituted ineffective assistance of counsel under Strick-
land. Perhaps Malone’s attorney simply did not notice the Govern-
ment’s potential breach. Or perhaps Malone’s attorney thought
the Government’s conduct was allowed under the plea agree-
ment—after all, Malone’s attorney did not seem surprised that the
Government had prepared a witness. Malone’s attorney may well
have known ahead of time what the Government would do and
thought nothing of it, effectively inviting any “error.”
      Either way, a collateral proceeding was necessary to develop
a complete factual record as to why Malone’s attorney did not ob-
ject. By deciding this case based on a fundamentally misguided
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 64 of 80




      20-12744        TJOFLAT, J., DISSENTING                      25

view of “plain error” review, the Majority implicitly (and improp-
erly) concludes that “counsel’s conduct so undermined the proper
functioning of the adversarial process that the [sentencing hearing]
cannot be relied on as having produced a just result.” Strickland,
466 U.S. at 686, 104 S. Ct. at 2064. Malone’s attorney’s conduct,
viewed under Strickland’s lens, is obviously the foundation for the
Majority’s decision on Malone’s first claim, not plain error (be-
cause, again, the District Court made no error). And we may not
review a Strickland claim on direct appeal without a complete evi-
dentiary record and trial court findings of fact. See United States v.
Bender, 290 F.3d 1279, 1284 (11th Cir. 2002).
                                     B.
        Malone’s second claim is that the Government breached the
plea agreement by only nominally arguing for a sentence within
the guideline sentencing range while saying that it would give dou-
ble or triple that sentence if it had its way. The question is whether
the Government’s commentary after arguing for a sentence of 66
months imprisonment—which was within the guideline range—
was so egregious as to amount to a breach of the plea agreement.
      When the Government made the disputed statement, it was
responding to the fact that Malone’s attorney was requesting a sen-
tence of 36 months, 21 months below the lowest end of the
USCA11 Case: 20-12744           Date Filed: 10/26/2022        Page: 65 of 80




       20-12744          TJOFLAT, J., DISSENTING                            26

guideline sentencing range.21 See United States v. Young, 470 U.S.
1, 12, 105 S. Ct. 1038, 1044 (1985) (explaining that in the context of
a jury trial the Government’s response and behavior should be con-
sidered in the context of the defendant’s arguments and remarks).
The Government considered this request outlandish. Malone’s at-
torney no doubt anticipated its response. An objection that the
Government was breaching its obligation to recommend a sen-
tence within the guideline sentencing range would likely have
seemed preposterous given Malone’s criminal history and his fail-
ure to accept responsibility for his criminal behavior. Is that why
Malone’s attorney did not object? Or was it because she was in-
competent under Strickland? Although the Majority holds that the
Government’s “plain error” did not affect Malone’s substantial
rights with respect to the sentencing recommendation, I am still
left to wonder what the Majority’s answer to these questions
would be since the Majority did indeed find an error that it deemed
plain.
       In ultimately vacating Malone’s sentence based on the al-
leged acceptance of responsibility breach, the Majority must have
found counsel’s failure to object unreasonable under Strickland.
Putting that notion aside, the Majority must acknowledge that on
a record that does not tell us why Malone’s counsel acted as she


21 If I were assessing whether the District Court committed plain error for not
intervening and striking the Government’s puffery, I would be unable to say
that a precedential case required the Court to intervene. See Vereen, 920 F.3d
at 1312. So, again, there was no court error here.
USCA11 Case: 20-12744            Date Filed: 10/26/2022         Page: 66 of 80




        20-12744         TJOFLAT, J., DISSENTING                              27

did, we are powerless to decide Malone’s claim that the Govern-
ment breached the plea agreement. The Majority errs by so decid-
ing.
                                       V.
       On the merits, the Government may have breached the plea
agreement by explicitly opposing a § 3E1.1(a) adjustment. 22 If
Malone had properly objected to the Government’s opposition at
sentencing, this would be an entirely different case and my position
would depend on what the parties and the District Court did in re-
sponse to Malone’s objection. 23 See Santobello v. New York, 404
U.S. 257, 262–63, 92 S. Ct. 495, 499 (1971). However, because of
the Government’s affirmative disclosure obligations under 18
U.S.C. § 3661, the Government would still have made its witness
available and reminded the Court of Malone’s pre-plea criminal


22 If the Government was obligated not to oppose a § 3E1.1(a) adjustment at
sentencing, the Government should have made its position (or lack thereof)
clear to the probation officer because this could have theoretically influenced
the probation officer’s decision not to recommend a § 3E1.1(a) adjustment. At
the very least, this would have allowed the probation officer to note the Gov-
ernment’s non-opposition to the § 3E1.1(a) adjustment in the PSR’s adden-
dum. Scroggins, 880 F.2d at 1209 n.11.
23 For example, if Malone had objected, the Government could have pointed
to Malone’s post-plea interview with the probation officer as conduct incon-
sistent with the acceptance of responsibility. See supra note 20. If, after hear-
ing from the parties, the District Court agreed, the Government would have
been freed from its promise not to oppose a § 3E1.1(a) adjustment and could
have opposed the § 3E1.1(a) adjustment based on Malone’s pre-plea criminal
activity.
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 67 of 80




      20-12744        TJOFLAT, J., DISSENTING                     28

activity even if the Government was obligated under the plea
agreement not to oppose a § 3E1.1(a) adjustment. Assuming for
the sake of the argument that plain error review could somehow
apply in a case without court error (a proposition with which I
strongly disagree), Malone could not have been substantially prej-
udiced by the Government’s opposition.
        At the sentencing hearing, the Government took three ac-
tions relevant to the § 3E1.1(a) adjustment. First, immediately fol-
lowing Dr. Boyer’s testimony and Malone’s argument, the Govern-
ment stated its opposition to a § 3E1.1(a) adjustment and briefly
summarized Malone’s pre-plea criminal activity. The Government
then stated that it was “prepared to put [on] some testimony from
an investigator who has some knowledge of that investigation [in]
the first part of this year if the Court desires to hear that to make
his decision.” The District Court asked to hear the investigator’s
testimony, so the Government, Malone, and the Court all ques-
tioned the investigator. Finally, following the investigator’s testi-
mony and a brief argument from Malone, the Government quickly
reiterated its opposition to a § 3E1.1(a) adjustment and compared
the pre-plea criminal activity on which the investigator testified to
the crimes Malone pled guilty to. The Court then denied the
§ 3E1.1(a) adjustment “[b]ased on everything [it] read in the PSR,
the arguments of counsel, [and] the testimony here today.”
USCA11 Case: 20-12744            Date Filed: 10/26/2022          Page: 68 of 80




        20-12744          TJOFLAT, J., DISSENTING                              29

       Under 18 U.S.C. § 3661, 24 government attorneys are obli-
gated to ensure the district court has “complete and accurate infor-
mation concerning the defendant” at sentencing regardless of any
promises it may have made in the plea agreement. 25 United States
v. Block, 660 F.2d 1086, 1091 & n.7 (5th Cir. Unit B 1981). 26 More
specifically, the government must (1) introduce any “relevant fac-
tual information” that the district court may lack and (2) correct
any “mistaken premises” the court may be “laboring under.” Id.
       That is exactly what the Government did here. First, the
Government did not introduce the investigator’s testimony on its
own—it was merely “prepared to put [on] some testimony from an
investigator who ha[d] some knowledge of th[e] investigation”
should the Court require it. In other words, the Government pre-
pared evidence that the District Court may have considered neces-
sary to achieve the goals of the 18 U.S.C. § 3553(a) sentencing fac-
tors and then left the final decision to the Court. The Court, on its
own, decided that the investigator’s testimony was necessary, so


24 Block refers to 18 U.S.C. § 3577, the previous designation for § 3661. 660
F.2d at 1091 n.7; Pub. L. No. 98-473, Title II, § 212(a)(1), 98 Stat. 1837, 1987
(1984) (renumbering the section). The text of § 3661 has never been
amended. Pub. L. 91-452, Title X, § 1001(a), 84 Stat. 922, 951 (1970) (enacting
the statute now codified at § 3661).
25 As I explain in Part VI, plea agreement promises that violate the Govern-
ment’s § 3661 disclosure obligations are unenforceable and, when these prom-
ises induce a defendant to plead guilty, render the plea involuntary.
26 Decisions by Unit B panels of the Former Fifth Circuit are binding on the
Eleventh Circuit. Stein v. Reynolds Secs., Inc., 667 F.2d 33, 34 (11th Cir. 1982).
USCA11 Case: 20-12744           Date Filed: 10/26/2022         Page: 69 of 80




       20-12744          TJOFLAT, J., DISSENTING                             30

the Government inarguably had an obligation to the Court under
§ 3661 to introduce the testimony.27 Because the Government had
to introduce the investigator’s testimony anyway, its introduction
could not have substantially prejudiced Malone.
       Likewise, the Government’s two short recitations of
Malone’s pre-plea criminal activity could not have substantially
prejudiced Malone because (1) that information was all contained
in the PSR and the necessary witness testimony and (2) the Gov-
ernment was obligated under § 3661 to correct any “mistaken
premises” that may have resulted from the testimony of Dr. Boyer
and Malone’s arguments concerning acceptance of responsibility.
While the Government may have exceeded its duty to correct the
record when it compared Malone’s pre-plea criminal activity to the
crimes Malone pled guilty to, this argument merely stated the ob-
vious. So, by bringing up information that was already in the PSR
to correct any possible “mistaken premises” the District Court may
have had, the Government did not substantially prejudice Malone’s
argument for a § 3E1.1(a) adjustment. Any other conclusion would
suppose the Court somehow forgot or missed Malone’s pre-plea
criminal activity—an incredulous proposition (and one that would
trigger the Government’s § 3661 duties).



27 Because Malone raised § 3E1.1(a) as an issue for the District Court to decide
through his objection to the PSR, the Government also had an obligation un-
der the Scroggins adversarial model to confront Malone’s factual assertions.
880 F.2d at 1209, 1211 n.18.
USCA11 Case: 20-12744      Date Filed: 10/26/2022     Page: 70 of 80




      20-12744       TJOFLAT, J., DISSENTING                     31

       That leaves only the Government’s explicit opposition to a
§ 3E1.1(a) adjustment as potentially prejudicial. Had Malone ob-
jected to the Government’s opposition, this Court might have been
required to vacate Malone’s sentence depending on how the objec-
tion played out in the District Court. Santobello, 404 U.S. at 262–
63, 92 S. Ct. at 499. But as the Supreme Court explained in Puckett,
“[w]hether an error can be found harmless is simply a different
question from whether it can be subjected to plain-error review.”
556 U.S. at 139, 129 S. Ct. at 1431. Accordingly,
             The defendant whose plea agreement has been
      broken by the Government will not always be able to
      show prejudice, either because he obtained the bene-
      fits contemplated by the deal anyway (e.g., the sen-
      tence the prosecutor promised to request) or because
      he likely would not have obtained those benefits in
      any event (as is seemingly the case here).

Id. at 141–42, 129 S. Ct. at 1432–33. Here, the District Court based
its decision on the PSR, which the Government’s opposition did
not change; the investigator’s testimony, which both § 3661 and
the Court’s request required; and the Government’s argument—
obvious to anyone who read the PSR—that Malone did not accept
responsibility because he continued to engage in the same criminal
activity after pleading guilty. The Court did not base its decision
on the Government’s opposition to a § 3E1.1(a) adjustment, so
Malone would not have received a § 3E1.1(a) adjustment even if
the Government had not opposed the adjustment. Accordingly,
even if this Court could somehow review party error under plain
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 71 of 80




       20-12744       TJOFLAT, J., DISSENTING                       32

error review, Malone was not substantially prejudiced by the Gov-
ernment’s breach.
                                 VI.
        My substantial prejudice analysis rests on a simple proposi-
tion: that the government has an affirmative, non-waivable obliga-
tion to ensure the district court at sentencing has a correct under-
standing of all information relevant to imposing a fair and just sen-
tence under the guidelines and the § 3553(a) sentencing factors.
Block, 660 F.2d at 1091–92. In other words, the government cannot
promise to stand silent at sentencing or withhold evidence from
the court. Contra Majority Op. at 18 (holding the Government
breached its plea agreement by opposing an acceptance-of-respon-
sibility adjustment based on conduct discussed in the investigator’s
testimony). Any plea agreement that induces a defendant to plead
guilty with ultra vires promises that contradict or lessen this obli-
gation is likely to be involuntary because the government cannot
keep its obligation. Smith v. United States, 670 F.2d 145, 148 n.6
(11th Cir. 1982) (“Where an accused has entered a guilty plea with
the understanding that the government can and will fulfill such a
promise, the failure to afford relief for the government’s breach
would violate the Constitution, both because the plea is involun-
tary thus violating the defendant’s fifth amendment privilege
against self-incrimination, and because the government’s misrepre-
sentation has caused the defendant to relinquish his sixth amend-
ment rights to a jury trial and its various incidents.” (internal cita-
tion omitted); see also Palermo v. Warden, Green Haven State
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 72 of 80




       20-12744       TJOFLAT, J., DISSENTING                      33

Prison, 545 F.2d 286, 289 (2d Cir. 1976) (“We believe that the rea-
soning underlying Santobello applies no less when the prosecutor
makes unfulfillable promises in negotiating a plea. Most im-
portantly, the voluntariness of a plea induced by unfulfillable
promises is, of course, open to grave doubt.”). My view is based
on both the text of § 3661 and the intent behind the modern sen-
tencing system.
       Section 3661 states: “No limitation shall be placed on the in-
formation concerning the background, character, and conduct of a
person convicted of an offense which a court of the United States
may receive and consider for the purpose of imposing an appropri-
ate sentence.” Section 3661 thereby “codifies the longstanding
principle that sentencing courts have broad discretion to consider
various kinds of information.” United States v. Watts, 519 U.S. 148,
151, 117 S. Ct. 633, 635 (1997); see United States v. Booker, 543 U.S.
220, 251, 125 S. Ct. 738, 760 (2005) (Breyer, J., Opinion of the Court
in part) (describing § 3661 as “recodifying” the law that existed be-
fore sentencing reform). Under that longstanding principle,
“[h]ighly relevant—if not essential—to [the judge’s] selection of an
appropriate sentence is the possession of the fullest information
possible concerning the defendant’s life and characteristics.”
Watts, 519 U.S. at 151–52, 117 S. Ct. at 635 (quoting Williams v.
New York, 337 U.S. 241, 247, 69 S. Ct. 1079, 1083 (1949)). And a
plea agreement where the government promises, either explicitly
USCA11 Case: 20-12744             Date Filed: 10/26/2022         Page: 73 of 80




        20-12744          TJOFLAT, J., DISSENTING                               34

or implicitly, 28 to withhold evidence from the sentencing judge ef-
fectively places a limitation on the information that judge receives.
Block, 660 F.2d at 1091 n.7 (“Federal courts are required to consider
all information concerning a defendant's background, character
and conduct when imposing a sentence. 18 U.S.C.A. [§ 3661]. Ac-
cordingly, the prosecutor, as an officer of the court, has a duty to
assist the court in effectuating this statutory requirement.”). As
Block put it,
               [T]he Government does not have a right to
        make an agreement to stand mute in the face of fac-
        tual inaccuracies or to withhold relevant factual infor-
        mation from the court. Such an agreement not only
        violates a prosecutor’s duty to the court29 but would
        result in sentences based upon incomplete facts or
        factual inaccuracies, a notion that is simply abhorrent
        to our legal system.

660 F.2d at 1092. “[S]imply abhorrent to our legal system” is right.
Id. Such a view stands in direct contradiction to the modern view


28 I do not read Malone’s plea agreement as preventing the Government from
introducing any evidence whatsoever. The Majority, however, does read
Malone’s plea agreement that way. Majority Op. at 17–18. So, for the purposes
of this section, I assume Malone’s plea agreement says so as well.
29 I note that this duty derives not just from § 3661 but also from the general
duty of candor to the tribunal that applies to all lawyers. Burns v. Windsor
Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994) (“Every lawyer is an officer of the
court. And, in addition to his duty of diligently researching his client’s case, he
always has a duty of candor to the tribunal.”).
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 74 of 80




      20-12744        TJOFLAT, J., DISSENTING                      35

of sentencing, as adopted in the Sentencing Reform Act of 1984,
that sentences should be based on the defendant’s “real conduct.”
Booker, 543 U.S. at 254, 125 S. Ct. at 761.
       As Justice Breyer, writing for the Court, explained in
Booker, “Congress’ basic goal in passing the Sentencing Act was to
move the sentencing system in the direction of increased uni-
formity.” Id. at 253, 125 S. Ct. at 761 (citing 28 U.S.C.
§ 991(b)(1)(B)). Thus, “Congress’ basic statutory goal—a system
that diminishes sentencing disparity—depends for its success upon
judicial efforts to determine, and to base punishment upon, the real
conduct that underlies the crime of conviction.” Id. at 250, 125 S.
Ct. at 759 (emphasis in original); see also United States v. Roman,
989 F.2d 1117, 1123 (11th Cir. 1993) (en banc) (Tjoflat, J., specially
concurring) (explaining that labels like “prior conviction” serve as
“a proxy for evidence of the conduct that gave rise to the convic-
tion” (emphasis in original)). This “real conduct” approach to sen-
tencing preceded the Sentencing Reform Act, so by “specifically in-
sert[ing § 3661] into the Act” through recodification, Congress
demonstrated that it “expected this system to continue.” Booker,
543 U.S. at 251, 125 S. Ct. at 760.
        However, judicial efforts to sentence based upon real con-
duct cannot succeed if the government can promise to withhold
information from the courts in plea agreements. After all, our ju-
dicial system is adversarial, not inquisitorial, so courts are depend-
ent upon government investigations for most facts relevant at sen-
tencing. Allowing the government to promise to withhold
USCA11 Case: 20-12744       Date Filed: 10/26/2022    Page: 75 of 80




      20-12744        TJOFLAT, J., DISSENTING                     36

information about real conduct “would thereby undermine the
sentencing statute’s basic aim of ensuring similar sentences for
those who have committed similar crimes in similar ways.” Id. at
252, 125 S. Ct. at 760. If I may borrow an example from Justice
Breyer, imagine two defendants,
             Smith and Jones, each of whom violates the
      Hobbs Act in very different ways. Smith threatens to
      injure a co-worker unless the co-worker advances
      him a few dollars from the interstate company’s till;
      Jones, after similarly threatening the co-worker,
      causes far more harm by seeking far more money, by
      making certain that the co-worker’s family is aware
      of the threat, by arranging for deliveries of dead ani-
      mals to the co-worker’s home to show he is serious,
      and so forth. The offenders’ behavior is very differ-
      ent; the known consequences of their actions are dif-
      ferent; their punishments both before, and after, the
      Guidelines would have been different.

Id. at 252, 125 S. Ct. at 760–61 (citation omitted). Justice Breyer
used this example to reject the Booker dissenters’ view that the cor-
rect remedial approach would have been to allow district judges to
impose sentences based only upon the facts alleged in the indict-
ment and proved beyond a reasonable doubt to a jury. Id. at 252–
USCA11 Case: 20-12744             Date Filed: 10/26/2022         Page: 76 of 80




        20-12744          TJOFLAT, J., DISSENTING                               37

53, 125 S. Ct. at 761. 30 Under the Booker dissenters’ approach, “un-
less prosecutors decided to charge more than the elements of the
crime, the judge would have to impose similar punishments” on
the two imagined defendants despite their real conduct being very
different. Id. So, while the Booker dissenters’ approach would
have prioritized at sentencing what the Government alleged in the
indictment over the real conduct of the defendant, the Court re-
jected that approach as contradictory to Congress’s intent.
       Justice Breyer’s example applies just as much here. Imagine
if Smith and Jones both made plea agreements with the govern-
ment, and in Jones’s plea agreement the government promised to
withhold from the probation officer and the district court all infor-
mation besides the facts sufficient to support the guilty plea. With-
out the government informing the probation officer or the court
about Jones’s far more dangerous behavior—his desire for more
money, his contact with the victim’s family, and his delivery of the
dead animals to the victim’s home—the court would have no idea
that Jones had done any of this and would likely sentence Jones in
a similar fashion as it sentenced Smith. And just as the Booker dis-
senters’ approach contradicted Congress’s intent in the Sentencing
Reform Act’s real conduct model, so too would this approach.



30 While Justice Breyer cites to Justice Scalia’s dissent, Booker, 543 U.S. at 253,
125 S. Ct. at 761, the Booker dissenters’ approach is more clearly laid out in
Justice Stevens’s dissent, which Justice Scalia joined in relevant part. Id. at
284–85, 125 S. Ct. at 778 (Stevens, J., dissenting in part).
USCA11 Case: 20-12744       Date Filed: 10/26/2022     Page: 77 of 80




      20-12744        TJOFLAT, J., DISSENTING                      38

       I recognize that the Majority’s opinion today does not ex-
tend as far as my modified example. See Majority Op. at 39 (“At
the new sentencing, the government must abide by its promises in
the plea agreement and fulfill its duty of candor to the court.”). But
the Majority’s logic is fundamentally premised on the idea that the
government can withhold evidence (like the investigator’s testi-
mony) from sentencing judges based on promises made in plea
agreements. And, even worse, we have precedent in this Circuit
that does extend as far as my modified Smith and Jones example.
       In United States v. Boatner, a pre-sentencing guidelines case,
a panel of this Court outright stated that “the government can en-
ter into a binding agreement with a defendant to restrict the facts
upon which the substantive offense is based” for sentencing pur-
poses. 966 F.2d 1575, 1578 (11th Cir. 1992) (citing United States v.
Nelson, 837 F.2d 1519, 1522–25 (11th Cir. 1988)). In Boatner, the
defendant pled guilty to distributing less than 500 grams of cocaine
under 21 U.S.C. § 841(a)(1) in exchange for a government stipula-
tion “that two ounces of cocaine would be the only quantity con-
sidered for sentencing purposes.” Id. at 1577–78. But, as the gov-
ernment later learned from other outside sources, Boatner had ac-
tually possessed approximately three kilograms of cocaine—over
52 times the stipulated amount. Id. at 1578. The government pro-
vided these sources to the probation officer, who put both the out-
side sources and the information in the PSR. Id. When Boatner
objected to the PSR’s three-kilogram amount at the sentencing
hearing, the government revealed its outside sources (other
USCA11 Case: 20-12744         Date Filed: 10/26/2022      Page: 78 of 80




       20-12744        TJOFLAT, J., DISSENTING                         39

cooperating witnesses), explained that the probation officer “ha[d]
done his duty in putting those [outside sources] into the report,”
and concluded by stating that it would “stick to its stipulation” of
two ounces. Id. at 1577. In other words, the government acted in
accordance with both its stipulation in the plea agreement and its
obligations under § 3661 and Block.
       This, however, was not enough for the Boatner panel. In-
stead, the Boatner panel held that “the government may not in-
clude information in the presentence investigation report that con-
tradicts the plea agreement stipulation limiting the amount of co-
caine possessed by Boatner to two ounces.” Id. at 1579. The Boat-
ner panel sidestepped the provision of the plea agreement stating
that the agreement was “not binding on the Court,” by holding that
the plea agreement bound the government.31 Id. at 1578–79. So,
the Boatner panel vacated Boatner’s sentence and remanded for re-
sentencing before a different district judge with an instruction that
“the presentence report refer only to two ounces of cocaine as stip-
ulated.” Id. at 1580.
       Now, in fairness to my colleagues who sat on the Boatner
panel, it does not appear from the opinion that the government
argued or even cited § 3661 as interpreted by the former Fifth Cir-
cuit in Block. See generally id. at 1578–82. Had the government
done so, the Boatner opinion may well have turned out very


31 Never mind that forcing the government to exclude relevant facts would,
in effect, bind the district court’s factual determinations.
USCA11 Case: 20-12744           Date Filed: 10/26/2022         Page: 79 of 80




        20-12744         TJOFLAT, J., DISSENTING                             40

differently. And, of course, because Block precedes and directly
contradicts Boatner, Block controls over Boatner under this
Court’s prior panel precedent rule. Scott v. United States, 890 F.3d
1239, 1257 (11th Cir. 2018) (“The prior-panel-precedent rule re-
quires subsequent panels of the court to follow the precedent of
the first panel to address the relevant issue, ‘unless and until the
first panel’s holding is overruled by the Court sitting en banc or by
the Supreme Court.’” (quoting Smith v. GTE Corp., 236 F.3d 1292,
1300 n.8 (11th Cir. 2001))).
       Nonetheless, Boatner is indicative of a prevalent 32 and fun-
damentally flawed view of the government’s role at sentencing. At
sentencing, the government is not like a party in a civil suit that
may stipulate to whatever facts it wants. Instead, the government
is obligated under both § 3661 and the real conduct model of our
modern sentencing system to inform the district court about each
and every fact relevant to sentencing, regardless of any promises
the government may have made in the plea agreement. While my
view on sentencing could, at first blush, lead to fewer plea agree-
ments and thus more trials, enforcement of the government’s dis-
closure obligations is necessary to ensure “similar sentences for
those who have committed similar crimes in similar ways” as



32 As an example of Boatner’s prevalence, the Majority relies in part on United
States v. Taylor, 77 F.3d 368, 371 (11th Cir. 1996), Majority Op. at 19, a post-
sentencing guidelines case, which in turn relied largely on Boatner’s flawed,
pre-guidelines reasoning. Id. at 370–71 (citing Boatner, 966 F.2d at 1578–79).
USCA11 Case: 20-12744        Date Filed: 10/26/2022     Page: 80 of 80




       20-12744       TJOFLAT, J., DISSENTING                       41

Congress intended. Booker, 543 U.S. at 253, 125 S. Ct. at 760. Ac-
cordingly, I recommend that this Court take up the issue of the
government’s obligations under § 3661 en banc as soon as possible,
either in this case or the next one like it. This would clarify our
contradictory precedent and ensure sentencing in this Circuit is car-
ried out as Congress intended.
                                 VII.
        What are the district judges of this Circuit to make of today’s
ruling? The District Court here is deemed to have committed plain
error even though nothing in binding precedent told the Court that
it erred. To avoid today’s result, a district judge, prior to sentenc-
ing, must become acquainted with the case at hand from beginning
to end. In particular, the judge must have digested the parties’ plea
agreement, and with eyes fixed on the agreement’s provisions
throughout the sentencing hearing, the judge must monitor the
lawyers’ conduct to ensure that the government does not breach
them. The judge must assume that defense counsel is incompe-
tent, and that the government’s attorney will take advantage of her
incompetence. Strickland’s presumption that counsel is competent
cannot be indulged. To put it bluntly, district judges will have to
put their thumbs on the defendant’s side of the scales and thus cre-
ate the appearance of partiality. And district judges will do so with-
out any real assurances that the government has disclosed all the
facts relevant to sentencing. All of that said, I respectfully dissent.